Exhibit 10.3

 

Exhibit 10.3 as filed with 10-Q    Confidential treatment has been requested for
portions of this exhibit. The copy filed herewith omits the information subject
to the confidentiality request. Omissions are designated as [*]. A complete
version of this exhibit has been filed separately with the Securities and
Exchange Commission.

 

TGC, INC.

 

INVESTOR RIGHTS AGREEMENT

 

August 9, 2004



--------------------------------------------------------------------------------

TGC, INC.

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as of August 9, 2004,
by and among TGC, Inc., an exempted company incorporated under the Companies Law
(2004 Revision) of the Cayman Islands (the “Company”), the parties listed on
Schedule 1 (the “Series A Holders”), the parties listed on Schedule 2 (the
“Series B Holders”), and TiVo Inc., a Delaware corporation (“TiVo”). The Series
A Holders and the Series B Holders are collectively referred to as the
“Investors.”

 

RECITALS

 

A. The Company, the initial Investors, and TiVo have entered into a Securities
Purchase Agreement of even date herewith providing for the sale by the Company,
and the purchase by the initial Investors, of certain Preferred Shares (as
defined below) of the Company (the “Purchase Agreement”).

 

B. The Company desires to induce the initial Investors to purchase the Preferred
Shares by agreeing to the terms and conditions set forth herein, and a condition
to the initial Investors’ obligations under the Purchase Agreement is that the
Company and the initial Investors enter into this Agreement, a Share Transfer
Agreement of even date herewith (the “Share Transfer Agreement”), a Voting
Agreement of even date herewith (the “Voting Agreement”), and certain other
agreements.

 

C. The Company, the Investors and TiVo desire to enter into this Agreement and
to set forth certain rights and obligations of the Company and the Investors
with respect to registration, participation, and other matters, according to the
terms of this Agreement.

 

In consideration of the foregoing recitals and the mutual promises hereinafter
set forth, the sufficiency and adequacy of which consideration the parties
hereby acknowledge, the parties hereto, intending to be legally bound, agree as
follows:

 

AGREEMENT

 

1. Certain Definitions. As used in this Agreement, the following terms have the
following respective meanings:

 

  1.1 “Accounting Standards” means United States generally accepted accounting
principles as then in effect.

 

  1.2 “Affiliate” of any Person shall mean any other Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the specified Person. For purposes of this
definition, a Person shall be deemed to be “controlled by” another Person if the
other possesses, directly or indirectly, power either (i) to vote 50% or more of
the securities having ordinary voting power for the election of directors of
such Person, or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.



--------------------------------------------------------------------------------

However, regardless of the foregoing and anything else contained herein, TiVo
and its Affiliates, on the one hand, and the Company and its Affiliates, on the
other hand, shall not be deemed Affiliates of each other for purposes of this
Agreement.

 

  1.3 “Articles” means the Company’s Memorandum of Association and Articles of
Association, as amended from time to time.

 

  1.4 “As Adjusted” means as appropriately adjusted for any subsequent bonus
issue, share split, consolidation, subdivision, reclassification,
recapitalization, or similar arrangement.

 

  1.5 “Blue Sky Laws” means the Laws of any state regulating the sale of
corporate securities within that state in the United States of America.

 

  1.6 “Board” means the Company’s Board of Directors.

 

  1.7 “business day” means any day other than a Saturday, Sunday or legal
holiday in the State of New York in the United States of America.

 

  1.8 “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

  1.9 “Common Shares” means the common shares, par value US$0.0001 per share, of
the Company.

 

  1.10 “Common Director” has the meaning ascribed to such term in the Articles.

 

  1.11 “Competitor of the Company” has the meaning ascribed to such term in the
Share Transfer Agreement.

 

  1.12 “Controls” means disclosure controls and procedures and internal controls
over financial reporting of the Company and its subsidiaries.

 

  1.13 “Director” means a director on the Board.

 

  1.14 “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, and the rules and regulations of the SEC promulgated thereunder, all
as from time to time in effect.

 

  1.15 “Form F-3” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

 

  1.16 “Governmental or Regulatory Authority” means any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States, any foreign country or any domestic or foreign state, county,
city or other political subdivision.

 

  1.17 “Holder” means any Investor that holds then outstanding Registrable
Securities.

 

2



--------------------------------------------------------------------------------

  1.18 “Law” means all United States and non-United States federal, state,
local, municipal, and other laws, statutes, constitutions, ordinances, codes,
edicts, decrees, injunctions, stipulations, judgments, orders, rulings, rules,
regulations, assessments, writs, and requirements whether temporary, preliminary
or permanent, issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental or Regulatory
Authority.

 

  1.19 “License Agreement” means that certain Intellectual Property and
Technology Agreement, dated as of the date hereof by and among the Company, TiVo
and TiVo Intl II.

 

  1.20 “Person” means any individual, entity or group, including, but not
limited to, any corporation, limited liability company, limited or general
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or Governmental or Regulatory Authority.

 

  1.21 “PRC” means the People’s Republic of China, excluding the Hong Kong
Special Administrative Region, the Macau Special Administrative Region and
Taiwan.

 

  1.22 “Preferred Shares” means the Series A Preferred Shares and Series B
Preferred Shares.

 

  1.23 “Pro Rata Share” means, with respect to any Investor, the ratio of (a)
the total number of then outstanding Common Shares held by that Investor
(including any Common Shares issuable upon conversion of any then outstanding
Preferred Shares held by such Investor) to (b) the total number of then
outstanding Common Shares (including all Common Shares issuable upon conversion
of all then outstanding Preferred Shares).

 

  1.24 “Qualified IPO” shall have the meaning ascribed to such term in the
Articles.

 

  1.25 “Register”, “Registered”, and “Registration” means a registration
effected by preparing and filing a registration statement in respect of the
securities of the Company in compliance with the Securities Act in the United
States or by a comparable process pursuant to other applicable Laws in
connection with a registration in a jurisdiction other than the United States (a
“Registration Statement”), and the declaration or ordering of the effectiveness
of that Registration Statement.

 

  1.26 “Registrable Securities” means any Common Shares not previously sold to
the public and (a) issued or issuable to the Investors upon conversion of any
Preferred Shares or (b) issued or issuable pursuant to a bonus issue, share
split, consolidation, subdivision, reclassification, recapitalization or similar
arrangement on any shares in clause (a), but in any case excluding any Shares
for which Registration rights are not transferred as a result of the last
sentence of Section 12.

 

  1.27 “Registration Expenses” means (a) all expenses incurred by the Company in
complying with Sections 4 and 5 of this Agreement, including, but not limited
to, all United States federal and state and non-United States Registration,
qualification, and filing fees, printing expenses, fees and disbursements of
counsel for the Company, (b) reasonable fees and disbursements of one special
counsel for all Holders not to exceed US$50,000 (if different from counsel to
the Company) per Registration, (c) all Blue Sky Laws fees and expenses, and (d)
all expenses in connection with any special audits incident to or required by
any Registration, but excluding underwriters’ discounts and commissions.

 

3



--------------------------------------------------------------------------------

  1.28 “Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

 

  1.29 “SEC” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

 

  1.30 “Security” means a Share, a security convertible into or exercisable or
exchangeable for a Share, a right to acquire a Share or any other security of
the Company, any other security of the Company, or any interest in any of the
foregoing.

 

  1.31 “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations of the SEC promulgated thereunder, all as
from time to time in effect.

 

  1.32 “Series A Director” has the meaning ascribed to such term in the
Articles.

 

  1.33 “Series A Preferred Shares” means the Series A Preferred Shares, par
value US$0.0001 per share, of the Company.

 

  1.34 “Series B Director” has the meaning ascribed to such term in the
Articles.

 

  1.35 “Series B Preferred Shares” means the Series B Preferred Shares, par
value US$0.0001 per share, of the Company.

 

  1.36 “Share” means any Common Share, any Preferred Share, and any other share
capital of the Company, now or hereafter existing.

 

  1.37 “shareholder” means a Member (as defined in the Articles) of the Company.

 

  1.38 “TiVo Intl II” means TiVo Intl II, Inc., an exempted company incorporated
under the Companies Law (2004 Revision) of the Cayman Islands.

 

4



--------------------------------------------------------------------------------

  1.39 The following terms have the meaning given to them in the referenced
section:

 

Advisor    Section 9.14(a) Agreement    Preamble Annual Field Work Data   
Section 9.2(d) Common Holder    Section 4.6 Company    Preamble Financial
Controls Maintenance Right    Section 9.2(d) Cost Sharing Person    Section 9.5
Court    Section 15.2(b) Damages    Section 8.1 FPHC    Section 9.15 Final
Prospectus    Section 8.1 Foreign Official    Section 9.14(a) Formation   
Section 9.12(a) Fully-Participating Investor    Section 2.2 ICC Rules    Section
15.2(b) Initiating Holders    Section 4.1 Investor    Preamble Investor Offeree
   Section 2.1 Issuance Notice    Section 2.2 New Securities    Section 2.1
Opportunity    Section 9.13(c) PFIC    Section 9.15 Participating Investor   
Section 2.2 Purchase Agreement    Recitals Remaining New Securities    Section
2.2 Removal Documents    Section 9.12(d) Requesting Holders    Section 4.2 Right
of Participation    Section 2.1 Series A Holders    Preamble Series B Holders   
Preamble Share Transfer Agreement    Recitals Subsidiary    Section 9.12(c)
Subsidiary Board    Section 9.12(c) Underwriter’s Representative    Section
4.3(b) U.S. Investor    Section 9.15 U.S. Person    Section 9.15 U.S.
Shareholder    Section 9.15 Voting Agreement    Recitals Quarterly Field Work
Data    Section 9.2(d) WFOEs    Section 9.12(a)

 

2. New Securities; Right of Participation.

 

  2.1 Right of Participation With Respect to New Securities. The Company grants
to each Investor that, together with its Affiliates, either then holds at least
2% of the aggregate number of Common Shares issued, or issuable, upon conversion
of the originally issued Series A Preferred Shares (As Adjusted, and calculated
on an as-converted basis) or then holds at least 2% of the aggregate number of
Common Shares issued, or issuable, upon conversion of the originally issued
Series B Preferred Shares (As Adjusted, and calculated on an as-converted basis)
(each, an “Investor Offeree”), the right of participation (the “Right of
Participation”) to purchase up to its Pro Rata Share of any Securities that the
Company may, from time to time, propose to sell or issue (“New Securities”). The
Investor Offerees may purchase such New Securities on the same terms, at the
same price, and at the same closing at which the Company proposes to issue or
sell the New Securities.

 

  2.2 Notice. If the Company proposes to issue or sell New Securities, it shall
give each Investor Offeree written notice (the “Issuance Notice”) of its
intention, describing the type of New Securities, the price, the terms upon
which the Company proposes to issue or sell the New Securities, the number which
each Investor Offeree is entitled to purchase pursuant to its Right of
Participation, and a statement that such Investor Offeree shall have 10 calendar
days to respond to the Issuance Notice. Each Investor Offeree shall have 10
calendar days from the date of receipt of the Issuance Notice to exercise its
Right of Participation (with respect to any amount up to its Pro Rata Share) for
the price and

 

5



--------------------------------------------------------------------------------

upon the terms specified in the Issuance Notice by giving written notice to the
Company. If one or more Investor Offerees have not elected to purchase its
entire Pro Rata Share within such 10-day period, the Company shall provide to
each Investor Offeree that did elect to purchase its entire Pro Rata Share of
New Securities (each, a “Fully-Participating Investor”), within 5 business days
after such 10-day period ends, a schedule setting forth (i) the amount of New
Securities subscribed for, (ii) the purchasers thereof (each a “Participating
Investor”), and (iii) the number of New Securities subscribed for by each
Participating Investor. Each Fully-Participating Investor shall thereafter have
an additional 5 business day period to elect to purchase any or all of such New
Securities offered to, but not subscribed for by, the other Investor Offerees
(the “Remaining New Securities”), for the purchase price and upon the terms
specified in the Issuance Notice, by giving written notice to the Company during
such period and stating therein the number of such New Securities to be
purchased; provided that if the Fully-Participating Investors desire to purchase
in aggregate more than the Remaining New Securities, then the Remaining New
Securities shall be allocated among the Fully-Participating Investors in
proportion to their relative Pro Rata Share.

 

  2.3 Sale of New Securities. The Company shall have 60 calendar days after the
expiration of the periods specified in Section 2.2 to offer the portion of the
New Securities not subscribed for by Participating Investors pursuant to Section
2.2 at a price and upon the terms no more favorable to the purchasers of the New
Securities than those specified in the Issuance Notice. If the Company does not
enter into a definitive, binding agreement for the sale of such portion of the
New Securities within such period, or if such agreement is not consummated
within 15 business days of the execution thereof, each Investor Offeree will be
released from any exercise of its Right of Participation with respect to such
New Securities as of the expiration of such period, the Right of Participation
will be deemed to be revived with respect to such New Securities, and such New
Securities will not be offered or sold unless first reoffered to the Investor
Offerees pursuant to Section 2.1.

 

  2.4 Exempt Issuances. The Right of Participation will not apply to New
Securities issued (1) pursuant to the Purchase Agreement, (2) upon conversion of
Preferred Shares; (3) to officers, directors, and employees of, and advisers and
consultants to the Company pursuant to share purchase or share option plans or
arrangements or other incentive share arrangements approved by the Board, but
only up to 8,071,429 Common Shares (As Adjusted) in the aggregate, unless such
amount is increased with the approval of the holders of a majority of the then
outstanding Series A Preferred Shares and the holders of a majority of the then
outstanding Series B Preferred Shares, each voting as a separate class; (4) in
connection with a bona fide business acquisition by the Company, whether by
amalgamation, merger, consolidation, purchase of assets or otherwise, or to
corporate and strategic partners pursuant to agreements entered into by the
Company primarily for non-equity financing purposes, or to lenders, real estate
lessors, and equipment lessors pursuant to agreements entered into by the
Company primarily for non-equity financing purposes, in any case only if
approved by majority vote of the whole Board, and provided that the aggregate
amount of Securities covered by this clause (4) may not exceed more than 3% of
the Company’s then outstanding share capital (on a fully-diluted, as-converted
basis) without the approval of the holders of a majority of the then outstanding
Series A Preferred Shares and the holders of a majority of the then outstanding
Series B Preferred Shares, each voting as a separate class; (5) in a Qualified
IPO; (6) pursuant to a share bonus issue, share split, consolidation,
subdivision, reclassification, recapitalization or similar arrangement; (7) with
respect to all of the Series A Holders, as specifically

 

6



--------------------------------------------------------------------------------

excluded from the Right of Participation by the vote or written consent of the
holders of a majority of the then outstanding Common Shares issued, or issuable,
upon conversion of the originally issued Series A Preferred Shares; or (8) with
respect to all of the Series B Holders, as specifically excluded from the Right
of Participation by the vote or written consent of the holders of a majority of
the then outstanding Common Shares issued, or issuable, upon conversion of the
originally issued Series B Preferred Shares.

 

  2.5 Prohibited Issuances. Regardless of the foregoing, no New Securities may
be offered or sold to a Competitor of the Company without the prior written
consent of the Common Director and the prior written consent of the holders of a
majority of the Common Shares issued, or issuable, upon conversion of the
originally issued Series B Preferred Shares.

 

3. Registration Rights Generally. The Registration rights and covenants set
forth in Sections 4 through 8 relate primarily to the Registration of securities
in the United States. If the Company effects a Qualified IPO in a jurisdiction
outside of the United States, the Investors agree for themselves and their
transferees that the Company shall not be required to register the Registrable
Securities under the Securities Act, but may instead (to the extent available)
provide comparable Registration rights and covenants in the jurisdiction in
which it made the Qualified IPO.

 

4. Demand Registration.

 

  4.1 Request for Registration on Form Other Than Form F-3. If the Company
receives from Holders of at least 25% of the Registrable Securities then
outstanding (the “Initiating Holders”), at any time beginning on the earlier of
(1) August 9, 2009 (but only so long as a Call Right set forth in Section 4 of
the Share Transfer Agreement is not being exercised) or (2) six months after the
effective date of the Registration Statement pertaining to the Company’s initial
underwritten public offering of the Common Shares filed with and declared
effective by either the SEC under the Securities Act or another Governmental or
Regulatory Authority for a Registration in a jurisdiction other than the United
States, a written request that the Company effect any Registration, in any
jurisdiction in which the Company has had a registered underwritten public
offering (or, if the Company has not yet had a registered underwritten public
offering, then such request may be to effect such Registration on the New York
Stock Exchange, the NASDAQ National Market, the Hong Kong Stock Exchange Main
Board, the Hong Kong Stock Exchange GEM, or any other internationally recognized
exchange that is approved by the holders of at least two-thirds of the then
outstanding Series A Preferred Shares and the holders of at least two-thirds of
the then outstanding Series B Preferred Shares, each voting as a separate
class), with respect to all or a part of the Registrable Securities on a form
other than Form F-3 (or any successor form to Form F-3, or any comparable form
for a Registration in such jurisdiction other than the United States), the
reasonably anticipated aggregate price to the public of which would not be less
than US$10,000,000 (before deduction of underwriting discounts and commissions),
the Company shall (i) give prompt written notice of the proposed Registration to
all other Holders, and (ii) as soon as practicable, use its reasonable best
efforts to effect the Registration of the Registrable Securities specified in
the request of the Initiating Holders, together with any Registrable Securities
as are specified in a written request of such other Holders given within 15
business days after such written notice from the Company is delivered to such
Holders. The Company shall not be obligated to take any action to effect any
Registration pursuant to this Section 4.1 after the Company has effected two (2)
Registrations pursuant to this Section 4.1; provided that if the sale of all of
the Registrable Securities sought to be included pursuant to this Section 4.1 is
not

 

7



--------------------------------------------------------------------------------

consummated for any reason other than due to the action or inaction of the
Holders including Registrable Securities in such Registration, such Registration
shall not be deemed to constitute one of the Registration rights granted
pursuant to this Section 4.1.

 

  4.2 Request for Registration on Form F-3. If Holders (the “Requesting
Holders”) request that the Company file a Registration Statement on Form F-3 (or
any successor form to Form F-3, or any comparable form for a Registration in a
jurisdiction other than the United States, in either case where the Company has
had an underwritten public offering of Common Shares) for a public offering of
shares of Registrable Securities, the reasonably anticipated aggregate price to
the public of which would not be less than US$1,000,000 (before deduction of
underwriting discounts and commissions), and the Company is entitled to use Form
F-3 or a comparable form to Register the Registrable Securities, the Company
shall (i) give prompt written notice of the proposed Registration to all other
Holders, and (ii) as soon as practicable, use its reasonable best efforts to
effect the Registration of the Registrable Securities specified in the requests
of Requesting Holders, together with any Registrable Securities as are specified
in a written request of such other Holders given within 15 business days after
such written notice from the Company. The Company shall not be required to
effect more than two Registrations pursuant to this Section 4.2 in any 12 month
period; provided that if the sale of all of the Registrable Securities sought to
be included pursuant to this Section 4.2 is not consummated for any reason other
than due to the action or inaction of the Holders including Registrable
Securities in such Registration, such Registration shall not be deemed to
constitute a Registration for purposes of this sentence.

 

  4.3 Underwriting in Demand Registration.

 

  (a) Notice of Underwriting. If the Holders intend to distribute the
Registrable Securities covered by their Registration pursuant to Section 4.1 or
4.2 by means of an underwriting, they shall so advise the Company as a part of
their notice to the Company, and the Company shall include that information in
the written notice to the other Holders. The right of any Holder to participate
in any Registration pursuant to Section 4.1 or 4.2 shall be conditioned upon
that Holder’s agreement to participate in the underwriting and the inclusion of
that Holder’s Registrable Securities in the underwriting.

 

  (b) Selection of Underwriter in Demand Registration. The Company shall
(together with all Holders proposing to distribute their Registrable Securities
through the underwriting) enter into an underwriting agreement in customary form
with the representative (“Underwriter’s Representative”) of the underwriter or
underwriters selected for the underwriting by the Holders of a majority of the
Registrable Securities being Registered and agreed to by the Company, which
agreement by the Company will not be unreasonably withheld or delayed.

 

  (c) Marketing Limitation in Demand Registration. If the Underwriter’s
Representative advises the Holders that market factors (including, but not
limited to, the aggregate number of Common Shares requested to be Registered,
the general condition of the market, and the status of the Persons proposing to
sell securities pursuant to the Registration) require a limitation of the number
of shares to be underwritten, then the Company shall so advise all Holders of
Registrable Securities that would otherwise be underwritten thereto, and the
number of shares to be included in the Registration shall be allocated first
among

 

8



--------------------------------------------------------------------------------

all Holders in proportion, as nearly as practicable, to the respective amounts
of Registrable Securities requested by such Holders to be included; provided
that the number of shares of Registrable Securities held by Holders to be
included in such underwriting pursuant to Section 4.1 or 4.2 will not be reduced
unless all other securities are first entirely excluded from the underwriting.

 

  (d) Right of Withdrawal in Demand Registration. If any Holder disapproves of
the terms of the underwriting, that Holder may elect to withdraw therefrom by
written notice to the Company, the Underwriter’s Representative, and the
Initiating Holders or Requesting Holders delivered at least five days prior to
the effective date of the Registration Statement. The securities so withdrawn
shall also be withdrawn from the Registration Statement. If securities are so
withdrawn from the Registration, and if the number of securities to be included
in such Registration was previously reduced as a result of marketing factors
pursuant to Section 4.3(c), then the Company shall offer to all Holders who were
so reduced the right to include additional Registrable Securities in the
Registration in an aggregate amount equal to the number so withdrawn, with such
securities to be allocated first among such Holders in proportion to the
respective amounts of Registrable Securities reduced pursuant to Section 4.3(c).

 

  4.4 Right of Deferral. Notwithstanding the foregoing, the Company shall not be
obligated to file a Registration Statement pursuant to Section 4.1 or 4.2:

 

  (a) during the period starting with the date of filing by the Company of, and
ending on a date one hundred eighty (180) days following the effective date of,
a Registration Statement pertaining to a public offering of Common Shares
whether for the account of the Company, or on behalf of selling shareholders
under any other registration rights agreement; provided that the Holders are
entitled to join such Registration pursuant to Section 5, unless such
Registration is pursuant to a Rule 145 transaction or an offering solely to
employees.

 

  (b) if the Company, within ten days of the receipt of the request of any
Initiating Holder(s) or Requesting Holder(s), gives notice of its bona fide
intention to effect the filing of a Registration Statement with the SEC (or
comparable regulatory agency for a Registration in a jurisdiction other than the
United States) within 45 days of receipt of that request; provided that the
Company is actively employing in good faith all reasonable efforts to cause that
Registration Statement to become effective; provided further that the Holders
are entitled to join such Registration pursuant to Section 5, unless such
Registration is pursuant to a Rule 145 transaction or an offering solely to
employees; or

 

  (c) if the Company furnishes to the Initiating Holders or the Requesting
Holders a certificate signed by the President or Chief Executive Officer of the
Company stating that in the good faith judgment of the Board it would be
materially detrimental to the Company or its shareholders for a Registration
Statement to be filed in the near future.

 

In each of the above instances set forth in (b) or (c) above, the Company’s
obligation to use its reasonable best efforts to file a Registration Statement
in response to the Holders’ request therefor shall be deferred for a period not
to exceed 90 days from the receipt of such request; provided that the Company
shall not exercise the right contained in this

 

9



--------------------------------------------------------------------------------

Section 4.4 more than once in any twelve month period; provided further, that,
in the case of a Company delay pursuant to clause (c), during such 90-day period
the Company shall not file a Registration Statement with respect to the public
offering of securities of the Company.

 

  4.5 Other Securities Laws in Demand Registration. Upon any Registration
pursuant to this Section 4, the Company shall exercise its reasonable best
efforts to Register and qualify the securities covered by the Registration
Statement under the applicable securities Laws of any other jurisdictions as
shall be reasonably appropriate for the distribution of the securities; provided
that (a) the Company shall not be required to do business or to file a general
consent to service of process in any such state or jurisdiction; and (b)
notwithstanding anything in this Agreement to the contrary, if any jurisdiction
in which the Registrable Securities shall be qualified imposes a non-waivable
requirement that expenses incurred in connection with the qualification of the
securities be borne by selling Holders, the expenses shall be payable pro rata
by the selling Holders according to the number of Registrable Securities sold by
them under such Registration Statement.

 

  4.6 Registration Rights For Holders of Common Shares. The Company may permit
any holder of at least 20% of the Common Shares then outstanding (each, a
“Common Holder”) to Register all or a portion of the Common Shares held by such
Common Holder pursuant to a Registration Statement filed by the Company in
accordance with this Section 4; provided that such Common Holder executes and
delivers to the Company an agreement to be bound by the restrictions and
limitations hereof related to such Registration; provided further that, if the
Underwriter’s Representative limits the number of Registrable Securities to be
included in such Registration pursuant to Section 4.3(c), then all Common Shares
held by the Common Holders shall be excluded from such Registration first before
any Registrable Securities held by any Holders are excluded from such
Registration. By way of clarification but not limitation, the Common Holders
will not be entitled to initiate any Registration pursuant to Section 4 nor
participate in any decisions related to the selection of the underwriter, the
withdrawal of such Registration, or other matters to be decided by the Holders
related to such Registration.

 

5. Piggyback Registration.

 

  5.1 Notice of Piggyback Registration and Inclusion of Registrable Securities.
Subject to the terms of this Agreement, if the Company decides to Register any
of its Common Shares (either for its own account or the account of anyone other
than an Investor) in connection with a public offering of such Common Shares
solely for cash (other than a registration in a Rule 145 transaction, pursuant
to a Registration on Form F-4, or an offering solely to employees), the Company
shall (a) promptly give each Holder written notice thereof (which shall include
a list of the jurisdictions in which the Company intends to attempt to qualify
those Common Shares under applicable Blue Sky Laws or other securities Laws) and
(b) include in that Registration (and any related qualification under Blue Sky
Laws or other compliance), and in any underwriting involved therein, all of the
Registrable Securities specified in a written request delivered to the Company
by any Holder within 15 business days after delivery of the written notice from
the Company, subject to Section 5.2 hereof.

 

10



--------------------------------------------------------------------------------

  5.2 Underwriting, in Piggyback Registration.

 

  (a) Notice of Underwriting in Piggyback Registration. If the Registration of
which the Company gives notice involves an underwriting, the Company shall so
advise the Holders as part of the written notice given pursuant to Section 5.1,
and the right of any Holder to participate in the Registration shall be
conditioned upon the underwriting and the inclusion of that Holder’s Registrable
Securities in the underwriting, to the extent provided in this Section 5.2. All
Holders proposing to distribute their Registrable Securities through the
underwriting shall (together with the Company and the other holders distributing
their securities through the underwriting) enter into an underwriting agreement
with the Underwriter’s Representative for that offering. The Holders shall have
no right to participate in the selection of the underwriters for an offering
pursuant to this Section 5.

 

  (b) Marketing Limitation in Piggyback Registration. If the Underwriter’s
Representative advises the Company and the Holders seeking Registration of
Registrable Securities pursuant to this Section 5 in writing that market factors
(including, but not limited to, the aggregate number of Common Shares requested
to be Registered, the general condition of the market, and the status of the
Persons proposing to sell securities pursuant to the Registration) require a
limitation of the number of shares to be underwritten, the Underwriter’s
Representative (subject to the allocation priority set forth in Section 5.2(c))
may:

 

  (i) in the case of the Company’s initial public offering, exclude all of the
Registrable Securities proposed to be included in the Registration; and

 

  (ii) in the case of any Registered public offering subsequent to the Company’s
initial public offering, limit the number of Registrable Securities to be
included in the Registration and underwriting so that the number of Registrable
Securities so included is not less than 30% (or such lesser amount as agreed to
by the holders of a majority of the then outstanding Registrable Securities to
be included in such Registration) of the aggregate securities included in the
Registration.

 

  (c) Allocation of Shares in Piggyback Registration. No Registrable Securities
held by a Holder shall be excluded from any Registration pursuant to this
Section 5 unless all other Securities (other than Common Shares to be issued by
the Company for its own account) are first entirely excluded from such
Registration. If the Underwriter’s Representative limits the number of shares to
be included in a Registration pursuant to Section 5.2(b), the number of shares
to be included in the Registration shall be allocated first among all Holders
requesting and legally entitled to include securities in that Registration, in
proportion, as nearly as practicable, to the respective amounts of Registrable
Securities requested by such Holders to be included. No Registrable Securities
or other securities excluded from the underwriting by reason of this Section
5.2(c) shall be included in the Registration Statement.

 

  (d) Withdrawal in Piggyback Registration. If any Holder disapproves of the
terms of any underwriting, the Holder may elect to withdraw therefrom by written
notice to the Company and the Underwriter’s Representative delivered at least
ten (10) days prior to the effective date of the Registration Statement. Any
Registrable Securities excluded or withdrawn from the underwriting shall be
withdrawn from the Registration.

 

11



--------------------------------------------------------------------------------

  (e) Termination. The Company shall have the right to terminate or withdraw any
Registration under Section 5.1 prior to the effectiveness of such Registration
whether or not any Holder has elected to include Registrable Securities in such
Registration.

 

  (f) Registration Rights For Holders of Common Shares. The Company may permit
any Common Holder to Register all or a portion of the Common Shares held by such
Common Holder pursuant to a Registration Statement filed by the Company in
accordance with this Section 5; provided that such Common Holder executes and
delivers to the Company an agreement to be bound by the restrictions and
limitations hereof related to such Registration; provided further that, if the
Underwriter’s Representative limits the number of Registrable Securities to be
included in such Registration pursuant to Section 5.2(c), then all Common Shares
held by the Common Holders shall be excluded from such Registration first before
any Registrable Securities held by any Holders are excluded from such
Registration. By way of clarification but not limitation, the Common Holders
will not be entitled to initiate any Registration pursuant to Section 5 nor
participate in any decisions related to the selection of the underwriter, the
withdrawal of such Registration, or other matters to be decided by the Holders
related to such Registration.

 

6. Other Agreements Related to Registration Rights.

 

  6.1 Expenses of Registration. All Registration Expenses shall be borne by the
Company; provided that (i) the excess fees and disbursements of one special
counsel for all Holders not borne by the Company will be borne by the Holders
that have included Registrable Securities in such Registration, pro rata based
on the number of Registrable Securities so included, (ii) if a Registration
request pursuant to Section 4 is subsequently withdrawn at the request of the
Holders of a number of shares of Registrable Securities such that the remaining
Holders requesting Registration would not have been able to request Registration
under Section 4, such withdrawing Holders shall bear such Registration Expenses,
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one demand registration under Section 4. The Holders shall bear
and pay the underwriting commissions and discounts applicable to Registrable
Securities offered for their account in connection with any Registrations
pursuant to this Agreement.

 

  6.2 Information Furnished by Holder. With respect to a Holder, it shall be a
condition precedent of the Company’s obligations under Sections 4 and 5 that
such Holder furnish to the Company information regarding such Holder, the
Registrable Securities held by such Holder, and the intended method of
disposition of such Registrable Securities by such Holder, as the Company may
reasonably request.

 

  6.3 Rule 144. With a view to making available to the Holders the benefits of
Rule 144 and any other rule or regulation of the SEC that may at any time permit
a Holder to sell securities of the Company to the public without Registration or
pursuant to a Registration on Form F-3, the Company agrees that, if the Company
effects an initial public offering in the United States, it shall:

 

  (a) use its reasonable best efforts to make and keep public information
available, as those terms are understood and defined in Rule 144, at all times
after 90 days after the effective date of the first Registration Statement filed
by the Company for the offering of its securities to the public;

 

12



--------------------------------------------------------------------------------

  (b) take all reasonable action including the voluntary Registration of its
Common Shares under Section 12 of the Exchange Act, necessary to enable the
Holders to utilize Form F-3 for the sale of their Registrable Securities, such
action to be taken as soon as practicable after the end of the fiscal year in
which the first Registration Statement filed by the Company for the offering of
its securities to the general public is declared effective;

 

  (c) use its reasonable best efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act; and

 

  (d) use its reasonable best efforts to furnish to any Holder, so long as the
Holder owns any Registrable Securities, promptly upon request (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144 (at any time after 90 days after the effective date of the first
Registration Statement filed by the Company) or of the Securities Act and the
Exchange Act (at any time after it has become subject to those reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form F-3 (at any time after it so qualifies); (ii) a copy of
the most recent annual or quarterly report of the Company and any other reports
and documents filed by the Company as such Holder may reasonably request; and
(iii) any other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC which permits the selling of any
securities without Registration or pursuant to that form.

 

  6.4 Other Reports. For a Registration in a jurisdiction other than the United
States, the Company shall take actions similar to those set forth in paragraphs
(a), (b), (c) and (d) of Section 6.3 above if needed to make available to
Holders the benefits of the corresponding provision or provisions of that
jurisdiction’s securities Laws.

 

  6.5 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a two-thirds majority of the then outstanding Registrable Securities,
enter into any agreement with any holder or prospective holder of any Securities
of the Company that would allow such holder or prospective holder (a) to include
any of such securities in any Registration filed under Section 4 or 5 hereof,
unless, under the terms of such agreement, such holder or prospective holder may
include such securities in any such Registration only to the extent that the
inclusion of such securities will not reduce the amount of the Registrable
Securities of the Holders that are included therein or (b) to initiate a demand
Registration.

 

  6.6 Lock-up. In connection with the Company’s Qualified IPO, each Holder,
severally and not jointly, hereby agrees that such Holder shall not sell,
pledge, hypothecate, hedge, make any short sale of, loan, grant any option for
the purchase of, or otherwise transfer or dispose of any Securities of the
Company without the prior written consent of the Company and any representative
of the underwriter or underwriters selected for the underwriting of the
Qualified IPO, for a period of time (not to exceed 180 days) following the
effective date of the Registration Statement of the Company filed in

 

13



--------------------------------------------------------------------------------

connection with the Qualified IPO. The obligations of the Holders under this
Section 6.6 shall be conditioned upon similar agreements being in effect with
each officer, director, and holder of more than 1% of the fully-diluted,
as-converted share capital of the Company. Each Holder hereby agrees to execute
any lock-up agreement provided to the Holder containing substantially the terms
of this Section 6.6.

 

  6.7 Legend; Stop Transfer Instructions.

 

  (a) Each certificate evidencing Registrable Securities now or hereafter owned
by any Holder shall be endorsed with the following legend:

 

“THE SECURITY REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS AND
CONDITIONS OF AN INVESTOR RIGHTS AGREEMENT BY AND AMONG THE HOLDER OF THE
SECURITY, THE COMPANY AND CERTAIN MEMBERS OF THE COMPANY, CONTAINING TRANSFER
AND OTHER RESTRICTIONS, AND BY ACCEPTING ANY INTEREST IN SUCH SECURITY THE
PERSON ACCEPTING SUCH SECURITY SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY THE PROVISIONS OF SAID AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 

The Holders agree that the Company may impose (or instruct its agent to impose)
transfer restrictions on the Registrable Securities evidenced by such
certificates to enforce the provisions of this Agreement, and the Company agrees
to do so promptly. The Company agrees that, during the term of this Agreement,
it will not remove, and will not permit to be removed, such legend from any such
certificate and will place, or cause to be placed, such legend on any new
certificate issued to represent Registrable Securities theretofore represented
by a certificate carrying such legend or otherwise subject to this Agreement.
The legend shall be removed only upon termination of the restrictions on
transfer and voting in accordance with the terms of this Agreement.

 

  (b) The Register of Members shall be endorsed with the following legend during
the term of this Agreement:

 

“CERTAIN OF THE SECURITIES OF THE COMPANY ARE SUBJECT TO THE TERMS AND
CONDITIONS OF AN INVESTOR RIGHTS AGREEMENT BY AND AMONG THE HOLDER OF THE
SECURITY, THE COMPANY AND CERTAIN MEMBERS OF THE COMPANY, CONTAINING TRANSFER
AND OTHER RESTRICTIONS, AND BY ACCEPTING ANY INTEREST IN SUCH SECURITY THE
PERSON ACCEPTING SUCH SECURITY SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY THE PROVISIONS OF SAID AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 

14



--------------------------------------------------------------------------------

7. Registration Procedures and Obligations of the Company. Whenever required
under this Agreement to effect the Registration of any Registrable Securities,
the Company shall, as expeditiously as reasonably possible:

 

  (a) Prepare and file with the SEC (or comparable regulatory agency for a
Registration in a jurisdiction other than the United States) a Registration
Statement with respect to those Registrable Securities and use its reasonable
best efforts to cause that Registration Statement to become effective, and, upon
the request of the Holders of a majority of the Registrable Securities
Registered thereunder, keep the Registration Statement effective for 120 days,
or, if earlier, until the distribution thereunder has been completed;

 

  (b) Prepare and file with the SEC (or comparable regulatory agency for a
Registration in a jurisdiction other than the United States), amendments and
supplements to that Registration Statement and the prospectus used in connection
with the Registration Statement as may be necessary to comply with the
provisions of the Securities Act (or other applicable Law in a jurisdiction
other than the United States) with respect to the disposition of all securities
covered by the Registration Statement;

 

  (c) Furnish to the Holders the number of copies of a prospectus, including a
preliminary prospectus, required by the Securities Act (or other applicable Law
in a jurisdiction other than the United States), and any other documents as they
may reasonably request in order to facilitate the disposition of Registrable
Securities owned by them that are contained in such prospectus;

 

  (d) Use its reasonable best efforts to Register and qualify the Securities
covered by the Registration Statement under such other securities or Blue Sky
Laws of any other jurisdictions as shall be reasonably requested by the Holders;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or file a general consent to service
of process in any such states or jurisdictions;

 

  (e) Upon any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;

 

  (f) Notify each Holder of Registrable Securities covered by the Registration
Statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;

 

  (g) Provide a transfer agent and registrar for all Registrable Securities
Registered pursuant to the Registration Statement and a CUSIP number (or
corresponding identification as applicable) for all those Registrable
Securities, in each case not later than the effective date of the Registration;

 

  (h) Furnish, at the request of any Holder requesting Registration of
Registrable Securities pursuant to this Agreement, on the date such Registrable
Securities are

 

15



--------------------------------------------------------------------------------

delivered to the underwriter for sale in connection with a Registration pursuant
to this Agreement, (i) an opinion, dated the date of the sale, of the counsel
representing the Company for the purposes of the Registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to the holders of a majority of the
Registrable Securities Registered, and (ii) a letter dated the date of the sale,
from the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering and reasonably satisfactory to
the holders of a majority of the Registrable Securities Registered; and

 

  (i) Take all reasonable action necessary to list the Registrable Securities on
the primary exchange upon which the Company’s securities are then traded.

 

8. Indemnification in Registrations.

 

  8.1 Company’s Indemnification of Holders. To the maximum extent permitted by
applicable Law, the Company shall indemnify each Holder, each of its officers,
directors, and constituent partners, and each Person controlling that Holder,
with respect to which Registration, qualification, or compliance of Registrable
Securities has been effected pursuant to this Agreement, and each underwriter,
if any, and each Person who controls any underwriter against all claims, losses,
damages, liabilities, expenses, or actions in respect thereof to which they may
become subject (collectively, “Damages”) to the extent the Damages arise out of
or are based upon any untrue statement (or alleged untrue statement) of a
material fact contained in any preliminary or final prospectus or other document
(including any Registration Statement), or amendment and supplement thereto
incident to any Registration, qualification, or compliance, or are based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation or alleged violation by the Company of any rule or regulation
under the Securities Act, Exchange Act, applicable Blue Sky Laws, or other
applicable Laws in the jurisdiction other than the United States in which the
Registration, qualification, or compliance occurred, applicable to the Company
and relating to action or inaction required of the Company in connection with
such Registration, qualification, or compliance, and the Company shall reimburse
each Holder, each underwriter, and each Person who controls any officers,
directors, Holder or underwriter, for any legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability, or action (but not in excess of expenses
incurred in respect of one counsel for all of them unless there is a potential
conflict of interest of reasonable probability or an actual conflict of interest
between any indemnified parties, in which case the indemnified parties may be
represented by separate counsel); provided that the indemnity contained in this
Section 8.1 shall not apply to amounts paid in settlement of any claims for
Damages if settlement is effected without the consent of the Company (which
consent shall not unreasonably be withheld or delayed); provided further, that
the Company will not be liable in any case to the extent that any Damages arise
out of or are based upon any untrue statement or omission (or alleged untrue
statement or omission) based upon written information furnished to the Company
by a Holder, underwriter, or controlling Person and stated in writing to be for
use in connection with the offering of securities of the Company; provided
further, that the foregoing indemnity agreement is subject to the condition
that, insofar as it relates to any such untrue statement, alleged untrue
statement, omission or alleged omission made in a preliminary prospectus on file
with the SEC at the time the Registration Statement becomes effective or the
amended prospectus filed

 

16



--------------------------------------------------------------------------------

with the SEC pursuant to Rule 424(b) (the “Final Prospectus”), such indemnity
shall not inure to the benefit of (i) any underwriter, if a copy of the Final
Prospectus was not furnished to the person asserting the Damages at or prior to
the time such action is required by the Securities Act, and if the Final
Prospectus would have cured the defect giving rise to the Damages or (ii) any
Holder, if there is no underwriter and if a copy of the Final Prospectus was
furnished to such Holder and was not subsequently furnished by such Holder to
the Person asserting the Damages at or prior to the time that such action is
required by the Securities Act, if the Final Prospectus would have cured the
defect giving rise to the Damages.

 

  8.2 Holder’s Indemnification of Company. To the maximum extent permitted by
applicable Law, each Holder shall, if Registrable Securities held by that Holder
are included in the securities as to which Registration, qualification or,
compliance is being effected pursuant to this Agreement, indemnify the Company,
each of its directors and officers, each underwriter, if any, of the Company’s
securities covered by such Registration Statement, each Person who controls the
Company or underwriter within the meaning of the Securities Act, and each other
Holder selling securities in such Registration, each of its officers, directors,
and constituent partners, and each Person controlling the other Holder, against
all Damages which they may suffer that arise out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in such
Registration Statement, preliminary or final prospectus, offering circular, or
other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation or alleged violation by the Holder of
any rule or regulation promulgated under the Securities Act, Exchange Act,
applicable Blue Sky Laws, or other applicable Laws in the jurisdiction other
than the United States in which such Registration, qualification, or compliance
occurred, applicable to the Holder and relating to action or inaction required
of the Holder in connection with such Registration, qualification, or compliance
and shall reimburse the Company, those Holders, each of its directors, officers,
each Person who controls the Company within the meaning of the Securities Act,
and each other Holder, each of its officers, directors and constituent partners,
and each Person controlling the other Holders for any legal and any other
expenses reasonably incurred by such Person in connection with investigating or
defending any claim, loss, damage, liability, or action (but not in excess of
expenses incurred in respect of one counsel for all of them unless there is a
potential conflict of interest of reasonable probability or an actual conflict
of interest between any indemnified parties, in which case the indemnified
parties may be represented by separate counsel), but in each case to the extent
and only to the extent that such actions occur in reliance on and in conformity
with written information furnished by or on behalf of such Holder expressly for
use in connection with such Registration; provided that, that the foregoing
indemnity agreement is subject to the condition that, insofar as it relates to
any such untrue statement, alleged untrue statement, omission or alleged
omission made in a preliminary prospectus on file with the SEC at the time the
Registration Statement becomes effective or in the Final Prospectus, such
indemnity shall not inure to the benefit of (i) any underwriter, if a copy of
the Final Prospectus was not furnished to the person asserting the Damages at or
prior to the time such action is required by the Securities Act, and if the
Final Prospectus would have cured the defect giving rise to the Damages or (ii)
any Holder, if there is no underwriter and if a copy of the Final Prospectus was
furnished to such Holder and was not subsequently furnished by such Holder to
the Person asserting the Damages at or prior to the time that such action is
required by the Securities Act, if the Final Prospectus would have cured the
defect giving rise to the Damages; provided further that the indemnity contained
in this Section 8.2 by

 

17



--------------------------------------------------------------------------------

a Holder shall not apply to amounts paid in settlement of any Damages if
settlement is effected without the consent of that Holder (which consent shall
not be unreasonably withheld or delayed); provided further that no such
settlement shall be effected without such Holder’s consent unless such
settlement includes an unconditional release of such Holder from all liability
arising out of such litigation, investigation, proceeding or claim; provided
further that each Holder’s liability under this Section 8.2 shall not exceed the
net proceeds (less underwriting discounts and selling commissions) received by
such Holder from the offering of securities made in connection with that
Registration; provided, however, such limitation shall not apply in the case of
willful fraud by such Holder.

 

  8.3 Indemnification Procedure. Promptly after receipt by an indemnified party
under this Section 8 of notice of the commencement of any action, the
indemnified party shall, if a claim is to be made against an indemnifying party
under this Section 8, notify the indemnifying party in writing, of the
commencement thereof and generally summarize the action. The indemnifying party
shall have the right to participate in and to assume the defense of that claim;
provided that the indemnifying party shall be entitled to select counsel for the
defense of the claim with the approval of any parties entitled to
indemnification, which approval shall not be unreasonably withheld or delayed.
The indemnified party shall have the right to participate at its own expense in
the defense of any such action; provided that if either party reasonably
determines that there may be a conflict between the position of the indemnified
party and indemnifying party in conducting the defense of the action, suit, or
proceeding, then counsel for that indemnified party shall be entitled, at the
indemnifying party’s expense, to conduct the defense of that indemnified party
to the extent reasonably determined by counsel to be necessary to protect the
interests of that party. The failure to notify an indemnifying party promptly of
the commencement of any action, if prejudicial to the ability of the
indemnifying party to defend the action, shall relieve the indemnifying party,
to the extent so prejudiced, of any liability to the indemnified party under
this Section 8, but the omission to notify the indemnifying party shall not
relieve the party of any liability that the party may have to any indemnified
party otherwise than under this Section 8.

 

  8.4 Indemnification Unavailable. If the indemnification provided for in this
Section 8 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any Damage, then the indemnifying party, in
lieu of indemnifying such indemnified party hereunder, shall contribute to the
amount paid or payable by such indemnified party as a result of such loss,
liability, claim, damage or expense in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the actions that resulted in
such loss, liability, claim, damage or expense, as well as any other relevant
equitable considerations; provided that no contribution by any Holder, when
combined with any amounts paid by such Holder pursuant to Section 8.2, shall
exceed the net proceeds (less underwriting discounts and selling commissions)
from the offering received by such Holder, except in the case of willful fraud
by such Holder. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or the omission to state a material fact, has been made by,
or relates to information supplied by, the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.

 

18



--------------------------------------------------------------------------------

  8.5 Conflicts. Notwithstanding the foregoing, to the extent that provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

  8.6 Survival of Obligations. The obligations of the Company and Holders under
this Section 8 shall survive the completion of any offering of Registrable
Securities in a Registration Statement under this Agreement or otherwise.

 

9. Covenants of the Company.

 

  9.1 Inspection. Each Investor that, together with its Affiliates, either then
holds at least 7.5% of the aggregate number of Common Shares issued, or
issuable, upon conversion of the originally issued Series A Preferred Shares (As
Adjusted, and calculated on an as-converted basis) or then holds at least 7.5%
of the aggregate number of Common Shares issued, or issuable, upon conversion of
the originally issued Series B Preferred Shares (As Adjusted, and calculated on
an as-converted basis), or any authorized representative thereof, shall have the
right to visit and inspect at its own expense the properties of the Company and
its subsidiaries, including but not limited to its corporate and financial
records, and to discuss its business, affairs, finances and accounts with
officers of the Company and with officers of its subsidiaries during normal
business hours following reasonable notice by such Investor to the Company (a
copy of which notice will be provided by the Company to TiVo) and as often as
may be reasonably requested; provided that such Investor (or its representative,
as applicable) agrees to keep such information confidential; provided further
that such Investor and its representatives may be excluded from access to any
material, records or other information (i) if a majority of the whole Board
determines, based on the advice of counsel, that such exclusion is reasonably
necessary to preserve the attorney-client privilege, (ii) if a majority of the
whole Board determines, in its reasonable discretion, that such exclusion is
reasonably necessary to protect confidential or proprietary information, (iii)
if such Investor is a Competitor of the Company, or (iv) if the Company is
restricted from making such disclosure pursuant to a bona fide agreement with a
third party.

 

  9.2 Financial Statements and Other Information.

 

  (a) The Company shall deliver to each Investor that, together with its
Affiliates, either then holds at least 3.8% of the aggregate number of Common
Shares issued, or issuable, upon conversion of the originally issued Series A
Preferred Shares (As Adjusted, and calculated on an as-converted basis) or then
holds at least 3.8% of the aggregate number of Common Shares issued, or
issuable, upon conversion of the originally issued Series B Preferred Shares (As
Adjusted, and calculated on an as-converted basis):

 

  (i) within 60 calendar days after the end of each fiscal year of the Company,
an audited consolidated balance sheet and statement of stockholders’ equity of
the Company as at the end of such year and audited consolidated statements of
income and of cash flows of the Company for such year, certified by the
Company’s external auditors and accompanied by an auditor’s report, and prepared
in accordance with the Accounting Standards, consistently applied in accordance
with prior practice.

 

19



--------------------------------------------------------------------------------

  (ii) within 45 calendar days after the end of each fiscal quarter, an
unaudited consolidated balance sheet and statement of stockholders’ equity of
the Company as at the end of such fiscal quarter and unaudited statements of
income and of cash flows of the Company for such fiscal quarter accompanied by a
certificate of the Chief Financial Officer of the Company (or, if there is no
Chief Financial Officer, then the most senior accounting officer) stating that
such statements have been prepared in accordance with the Accounting Standards,
consistently applied in accordance with prior practice, and fairly present, in
all material respects, the financial condition and results of operations of the
Company at the date thereof and for the periods covered thereby, except that the
quarterly financial statements may not contain footnotes and are subject to
normal year-end audit adjustments.

 

  (b) In addition to any requirements pursuant to clause (a), the Company shall
deliver to each Investor that, together with its Affiliates, either then holds
at least 7.5% of the aggregate number of Common Shares issued, or issuable, upon
conversion of the originally issued Series A Preferred Shares (As Adjusted, and
calculated on an as-converted basis) or then holds at least 7.5% of the
aggregate number of Common Shares issued, or issuable, upon conversion of the
originally issued Series B Preferred Shares (As Adjusted, and calculated on an
as-converted basis):

 

  (i) within 30 calendar days after the end of each month, an unaudited
consolidated balance sheet and statement of stockholders’ equity of the Company
as at the end of such month and unaudited statements of income and of cash flows
of the Company for such month accompanied by a certificate of the Chief
Financial Officer of the Company (or, if there is no Chief Financial Officer,
then the most senior accounting officer) stating that such statements have been
prepared in accordance with the Accounting Standards, consistently applied in
accordance with prior practice, and fairly present, in all material respects,
the financial condition and results of operations of the Company at the date
thereof and for the periods covered thereby, except that the monthly financial
statements may not contain footnotes and are subject to normal year-end audit
adjustments.

 

  (ii) as soon as available, but in any event at least 30 calendar days prior to
commencement of each fiscal year, a budget and business plan for such fiscal
year for the Company and its subsidiaries.

 

  (c) Anything in Section 9.2 to the contrary notwithstanding, no Investor who
is also a Competitor of the Company shall, by reason of this Agreement, have
access to any trade secrets, proprietary information or competitively sensitive
information of the Company.

 

  (d) In addition to the other rights provided herein:

 

  (i) The Company shall deliver to TiVo, promptly after the Company’s auditors
have substantially completed their field work with respect to a fiscal year, an
audited consolidated balance sheet and statement of

 

20



--------------------------------------------------------------------------------

stockholders’ equity of the Company as at the end of such fiscal year and
audited consolidated statements of income and of cash flows of the Company for
such year, prepared in accordance with the Accounting Standards, consistently
applied in accordance with prior practice (such audited financial statements,
collectively, the “Annual Field Work Data”). The Company shall use its
reasonable best efforts to cause the Annual Field Work Data to be delivered to
TiVo within 30 calendar days of the end of such fiscal year, but if, despite
using such reasonable best efforts, the Company is unable to so deliver the
Annual Field Work Data, the Company shall deliver to TiVo its best estimate of
the Annual Field Work Data on the 30th calendar day after the end of such fiscal
year.

 

  (ii) The Company shall deliver to TiVo, promptly after the Company’s auditors
have substantially completed their field work with respect to a fiscal quarter,
an unaudited consolidated balance sheet and statement of stockholders’ equity of
the Company as at the end of such fiscal year and unaudited consolidated
statements of income and of cash flows of the Company for such quarter, prepared
in accordance with the Accounting Standards, consistently applied in accordance
with prior practice (such unaudited financial statements, collectively, the
“Quarterly Field Work Data”). The Company shall use its reasonable best efforts
to cause such Quarterly Field Work Data to be delivered to TiVo within 30
calendar days of the end of such fiscal quarter, but if, despite using such
reasonable best efforts, the Company is unable to so deliver such Quarterly
Field Work Data, the Company shall deliver to TiVo its best estimate of such
Quarterly Field Work Data on the 30th calendar day after the end of such fiscal
quarter.

 

  (iii) During the period beginning with the end of each of the Company’s fiscal
quarters until the delivery of the consolidated financial statements pursuant to
Section 9.2(a)(i) or 9.2(a)(ii), as applicable, the Company’s principal
financial officer and principal accounting officer will consult regularly and
cooperate with TiVo’s Corporate Controller and keep TiVo’s Corporate Controller
apprised of any material assumptions, estimates, uncertainties, changes, and
other information related to the information to be included in such consolidated
financial statements.

 

  (iv) If at any time or from time to time the Company fails to deliver the
Annual Field Work Data for a given fiscal year within 30 calendar days of the
end of such fiscal year, or fails to deliver the Quarterly Field Work Data for a
given fiscal quarter within 30 calendar days of the end of such fiscal quarter,
TiVo, in its sole discretion, will be immediately entitled to establish,
maintain, and manage the Controls in its reasonable discretion until such time
as the Company timely delivers its next Annual Field Work Data or Quarterly
Field Work Data pursuant to Section 9.2(d)(i) or 9.2(d)(ii) (the “Financial
Controls Maintenance Right”). The Company will use its reasonable best efforts
to cause its personnel and its auditors to fully cooperate with TiVo in
connection with its exercise of the Financial Controls Maintenance Right and
will make available all of its books, records, accounts, procedures, know-how,
software, and systems in connection therewith. The Company will bear its own
costs

 

21



--------------------------------------------------------------------------------

and expenses and will reimburse TiVo for all of TiVo’s out-of-pocket costs and
expenses as well as a reasonable allocation of the personnel allocated by TiVo
in connection with the exercise of the Financial Controls Maintenance Right. If
TiVo exercises its Financial Controls Maintenance Right, TiVo will use its
reasonable best efforts to assist the Company to timely deliver its next Annual
Field Work Data or Quarterly Field Work Data pursuant to Section 9.2(d)(i) or
9.2(d)(ii).

 

  (e) Each Investor hereby agrees to hold in confidence and not to misuse or
disclose any confidential information provided pursuant to Sections 9.1 and 9.2;
provided that an Investor shall be permitted to disclose the foregoing (a) to
such party’s investors, investment bankers, accountants, legal counsel, and bona
fide prospective investors and lenders, in each case only where such Persons are
under strict non-disclosure and non-misuse obligations imposed by agreement or
applicable Law, (b) to the limited extent required by applicable Law in which
case reasonable best efforts to consult with TiVo and the Company will be made
prior to any such disclosure to enable either to seek a protective order or
otherwise prevent such disclosure, or (c) to the extent such information is
already in the public domain through no fault of the Investor making such
disclosure (with all Investors that are Affiliates of each other deemed a single
party for purposes hereof); provided that if the Board determines in good-faith
that such information is not in the public domain and gives written notice
thereof to the Investors, then such information will be deemed not in the public
domain.

 

  9.3 Insurance. The Company shall procure and maintain in effect, policies of
workers’ compensation insurance and of insurance with respect to its properties
and business of the kinds and in the amounts not less than is customarily
obtained by companies of similar size, in a similar line of business, engaged in
international operations, and with operations in the PRC.

 

  9.4 Inventions and Proprietary Information Agreements. Unless otherwise
determined by the Board, the Company shall require all employees and consultants
now or hereafter employed or retained by the Company or any of its subsidiaries
to enter into an inventions and proprietary information agreement requiring such
Persons to protect and keep confidential the Company’s and its subsidiaries’
confidential information, intellectual property and trade secrets, prohibiting
such Persons from competing with the Company and its subsidiaries during their
tenure with the Company, prohibiting such Persons from soliciting the employees
and consultants of the Company and its subsidiaries for a reasonable time after
their tenure with the Company, and requiring such Persons to assign all
ownership rights in their work product to the Company and/or its subsidiaries to
the maximum extent permitted by applicable Law.

 

  9.5 Employee and Consultant Shares and Options. Except as otherwise approved
in writing by TiVo, the Company shall cause all future officers, directors, and
employees of, and consultants to, the Company and its subsidiaries who purchase,
or receive options to purchase, Common Shares to become subject to the Share
Transfer Agreement (and to execute and deliver a Joinder Agreement thereto) and
to become subject to an agreement providing for termination of unvested options
and providing for a right of repurchase at cost in favor of the Company of
unvested Shares, in either case upon termination of the employment or other
services relationship. In addition, except as otherwise approved in writing by
TiVo, the Company will require each Cost Sharing Person that purchases or

 

22



--------------------------------------------------------------------------------

otherwise receives Common Shares or other shares of equity of the Company that
are subject to vesting or a right of repurchase to agree to make, as a condition
to such purchase or receipt, a proper, timely and irrevocable election under
Section 83(b) of the Code with respect to all of such shares, and the Company
will require each Cost Sharing Person who receives options or other rights to
purchase Common Shares or other shares of equity of the Company that are subject
to vesting or a right of repurchase to agree to exercise, as a condition to the
receipt of the option or other right, all such options or rights promptly after
receipt thereof and to agree to make a proper, timely and irrevocable election
under Section 83(b) of the Code with respect to all of the shares that such Cost
Sharing Person receives upon exercise thereof. For purposes hereof, “Cost
Sharing Persons” means all Persons, including all officers, directors, and
employees of and consultants to the Company and its subsidiaries, whose
compensation is included in the Shared Research Costs (as such term is defined
under the Cost Sharing Agreement attached as Exhibit V to the License
Agreement).

 

  9.6 Board Meetings. The Board shall hold no less than one meeting during each
calendar quarter. The Company will promptly reimburse each Director and each
Observer that participates in or attends the Board and/or committee meetings for
all reasonable, documented expenses incurred in connection with such
participation or attendance, including without limitation round-trip travel and
lodging and/or long-distance telephone charges.

 

  9.7 Board Committees; Compensation Committee. The Series B Directors and the
Series A Directors will serve as members on all committees of the Board, unless,
with respect to a particular committee, any such Series B Director or Series A
Director declines such service. Regardless of the foregoing, the Compensation
Committee of the Board will be comprised of one Series A Director (unless such
Director declines such service) and one Series B Director (unless such Director
declines such service), and the Compensation Committee will not be comprised of
any other Directors without the approval of the holders of a majority of the
then outstanding Series A Preferred Shares and the holders of a majority of the
then outstanding Series B Preferred Shares, each voting as a separate class. The
hiring of all employees of the Company and its subsidiaries (and the cash and
equity compensation thereof) and the engagement of all advisors and consultants
to the Company and its subsidiaries (and the cash and equity compensation
thereof) will be subject to the prior approval of the Compensation Committee;
provided that the Compensation Committee will establish compensation guidelines
for the Company’s non-executive employees (e.g. any employee below the position
of Vice President (or a substantially similar position)), and the Company may
hire such employees without the specific approval of the Compensation Committee
or the Board in accordance with such guidelines and in accordance with the
Company’s annual business plan and budget approved pursuant to Section 11.5.

 

  9.8 Non-Solicitation. Except as otherwise approved in writing by the other,
neither TiVo (or its controlled Affiliates), on the one hand, nor the Company
(or its controlled Affiliates), on the other hand, will solicit for employment
or for the rendering of any other services (consulting or otherwise) any
employees, officers or consultants of the other party or its Affiliates;
provided that neither party is prohibited from employing any employee or
consultant who makes contact with the hiring party on his or her own initiative
and without any solicitation by the hiring party or any of its employees,
consultants, officers, agents other representatives or controlled Affiliates
(other than a general solicitation for employment not directed at the other
party or any of its Affiliates or at any particular person or group of persons).

 

23



--------------------------------------------------------------------------------

  9.9 Directors Indemnification; Insurance. The Articles shall at all times
provide for the indemnification of the Directors and their Affiliates to the
maximum extent provided by the Law of the jurisdiction in which the Company is
organized. At the request of a Director, the Company will promptly enter into an
indemnification agreement with such Director on customary terms and conditions
covering such Director and such Director’s Affiliates. The Company shall obtain
and pay for (subject to a reasonable annual premium) directors’ and officers’
insurance covering each of its Directors and officers.

 

  9.10 Accounting. The Company will maintain the books and records of the
Company and its subsidiaries and will prepare its and their unaudited and
audited financial statements, in accordance with the Accounting Standards.

 

  9.11 Use of Proceeds. Except as otherwise approved by the Board, the Company
will use all proceeds received pursuant to the Purchase Agreement to fund the
general working capital requirements of the Company.

 

  9.12 WFOEs and other Subsidiaries.

 

  (a) As soon as reasonably practicable following the date hereof, the Company
shall take all necessary actions to form (the “Formation”) one or more wholly
foreign owned enterprises under the Laws of the PRC (collectively, the “WFOEs”),
including, but not limited to, obtaining (i) the approval of the Ministry of
Commerce of the PRC or its relevant local branches and (ii) business licenses
issued by the State Administration of Industry and Commerce of the PRC or its
relevant local branches. The Company shall consult with TiVo in connection with
all material aspects of the Formation and shall promptly provide TiVo with
copies of all correspondence related to the Formation.

 

  (b) All documents, filings and materials to be submitted to a Governmental or
Regulatory Authority in connection with the establishment of the WFOEs,
including the Articles of Association and other charter documents to be adopted
by the WFOEs, shall be subject to the review and approval by TiVo.

 

  (c) The Company shall cause each WFOE and each other wholly-owned subsidiary
of the Company (each WFOE and each other wholly-owned subsidiary, a
“Subsidiary”) to have a board of directors (each, a “Subsidiary Board”) as its
governing and managing body. The authorized size of each Subsidiary Board shall
be the exact same as the authorized size of the Board as determined pursuant to
Article 48 of the Articles, and the members of each Subsidiary Board shall be
designated in the exact same manner as the members of the Board are designated
pursuant to Article 48 of the Articles. The Company shall vote or caused to be
voted, at each annual or special meeting of the shareholders or members of each
Subsidiary at which directors are to be elected, in favor of, or shall take all
actions by written resolution in lieu of any such meeting, as necessary to cause
the election or re-election as members of the Subsidiary Boards, and during such
period to continue in office, the directors designated pursuant to the
immediately preceding sentence.

 

24



--------------------------------------------------------------------------------

  (d) Concurrently with the appointment of the legal representative of each
WFOE, including the first appointment, the Company shall cause its
representatives on the WFOE Board (and, thereafter, their successors and
replacements) to in advance pass a resolution approving the removal of such
legal representative and shall in advance prepare and execute any such forms,
letters, certificates, instruments and documents necessary or reasonable to
effect such removal (collectively, the “Removal Documents”), which shall be
retained by the Company. Upon the resignation or removal of the legal
representative as chairman of the board of the WFOE, the Company shall take, or
cause to be taken, all such actions and shall execute and deliver all such
Removal Documents as are necessary or reasonable to remove such individual as
the legal representative.

 

  (e) The Company shall use its reasonable best efforts to cause the
Subsidiaries to comply in all material respects with all applicable Laws.

 

  9.13 Business Scope Restrictions.

 

  (a) DVR Products and DVR Services. Before the Qualified IPO, the Company shall
not, and shall not permit any of its subsidiaries to, Market any (1) DVR Product
(unless such DVR Product supports TiVo’s DVR Service and no other DVR Service)
or (2) DVR Service in any of (i) the United States of America, (ii) any TiVo
Jurisdiction or (iii) any TiVo Planned Jurisdiction.

 

  (b) NRE and Other Services. Before the Qualified IPO, the Company shall not,
and shall not permit any of its subsidiaries to, and shall not retain or cause
any independent contractor or other third party to, render any services (whether
or not for consideration, for barter, at a loss, or otherwise) in support of any
activities prohibited by this Section 9.13 or prohibited by the License
Agreement.

 

  (c) Right to Waive. The Company may deliver a written request to TiVo
certifying that the Company has a bona fide, good-faith, commercially-viable
interest in Marketing a DVR Product or DVR Service that is otherwise prohibited
by Section 9.13(a) or 9.13(b) (an “Opportunity”). Such notice shall constitute
an irrevocable offer of such Opportunity to TiVo, and TiVo may, in its sole
discretion, (i) accept and pursue such Opportunity for its own account, (ii)
waive any applicable restriction in this Section 9.13 in order to permit the
Company to pursue such Opportunity, or (iii) prohibit the Company from pursuing
such Opportunity, in which case the Company shall be prohibited from pursuing
such Opportunity.

 

  (d) Notwithstanding anything herein to the contrary, the Company may Market
Non-DVR Services and Non-DVR Products anywhere in the world, and the Company may
Market in a TiVo Jurisdiction DVR Products that support both the TiVo DVR
Service and other Non-DVR Services even if such Non-DVR Services are not TiVo’s
services.

 

  (e) Subject to the limitations set forth in Sections 9.13(a), 9.13(b), 9.13(c)
and 9.13(d) and subject to the License Agreement, the Company may offer (i) DVR
Products, (ii) DVR Services and (iii) any services (including engaging in
non-recurring engineering projects), anywhere in the world.

 

25



--------------------------------------------------------------------------------

  (f) Notwithstanding anything to the contrary in this Section 9.13, if 15
months after the date the Company delivers a written request to TiVo with
respect to a TiVo Planned Jurisdiction in accordance with Section 9.13(c) none
of TiVo, the TiVo subsidiaries, and the TiVo Licensees have deployed a DVR
Service or a DVR Product in such TiVo Planned Jurisdiction, then the Company may
Market in such TiVo Planned Jurisdiction a DVR Product and DVR Service that is
otherwise prohibited by Section 9.13(a) or 9.13(b); provided that the Company
will be prohibited from so Marketing such DVR Products and DVR Services in such
jurisdiction, and will again be subject to the restrictions set forth in this
Section 9.13 with respect thereto, if the Company fails to deploy such a DVR
Product or DVR Service in such jurisdiction within 15 months from the earlier of
(1) the date that the Company is so permitted to do so pursuant to this clause
(f) and (2) the date that TiVo agrees to allow the Company to Market such a DVR
Product and DVR Service in such jurisdiction.

 

  (g) Definitions. For purposes of this Section 9.13:

 

“Market” means offer, provide, sell, market, promote, render, or distribute.

 

“Non-DVR Product” shall mean any product that is not a DVR Product.

 

“Non-DVR Service” shall mean any service that is not a DVR Service.

 

“DVR Product” means (a) any product (including software, devices, or components)
that has the ability to record, on any media, and playback any video programming
content (whether or not accompanied by sound) where such content is delivered to
such product by terrestrial broadcast, satellite, cable, internet, or other data
transmission methods, or any other method whether now in existence or which
comes into existence in the future and (b) any product (including software,
devices, or components) which do not contain all of the elements listed above
under (a), but which has no substantial intended use except as an integral part
of a system that has all of the elements listed above under (a). By way of
clarification but not limitation, a DVR Product may be a standalone product or
part of a larger product.

 

“DVR Service” means any service or applications software features for recording,
on any media, and playing back any video programming content (whether or not
accompanied by sound) where such content is delivered to such product by
terrestrial broadcast, satellite, cable, internet, or other data transmission
methods, or any other method whether now in existence or which comes into
existence in the future (including but not limited to (1) providing electronic
programming guide data, (2) selling advertising into DVR Products or DVR
Services and (3) selling aggregate customer viewing patterns), whether any of
the above are provided for a fee or for free.

 

“TiVo Jurisdiction” means any country, province, state, county, city, or other
territory (other than Greater China, as such term is defined in the License
Agreement) in which TiVo, a TiVo subsidiary, or a TiVo Licensee then [*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

“TiVo Licensee” means any Person that licenses any or all of the Licensed
Technology, as such term is defined in the License Agreement.

 

“TiVo Planned Jurisdiction” means any country, province, state, county, city, or
other territory (other than Greater China, as such term is defined in the
License Agreement) in which TiVo, a TiVo subsidiary, or a TiVo Licensee has [*]

 

  9.14 Foreign Corrupt Practices Act; Advisors.

 

  (a) The Company shall not (and shall not permit any of its Affiliates to)
employ, retain or otherwise engage any consultant, advisor, employee, agent, or
other service provider (each, an “Advisor”) who will, or is expected to, or does
(i) obtain, maintain or otherwise conduct business on behalf of the Company or
any of its subsidiaries with any Governmental or Regulatory Authority, any
foreign official, any foreign political party or any official thereof, any
foreign political candidate, any officers of a public international
organization, or any officer or employee of a PRC state-owned enterprise
(collectively, “Foreign Officials”), (ii) assist the Company or any of its
subsidiaries in obtaining approvals, permits, orders, and other licenses from
any Foreign Official, or (iii) otherwise interact on behalf of the Company or
any of its subsidiaries with any Foreign Official without the prior written
agreement of TiVo, which will not be unreasonably withheld or delayed, and the
Company shall require (and shall cause each of its Affiliates to require) each
Advisor to sign an agreement with the Company in form and substance reasonably
acceptable to TiVo (which agreement shall require such Advisor to acknowledge
and agree to comply fully with the United States Foreign Corrupt Practices Act,
as amended, and any other similar, applicable Laws) prior to being employed,
retained or otherwise engaged by the Company or any of its Affiliates in any
capacity.

 

  (b) The Company shall not (and shall not permit any of its Affiliates to)
employ, retain or otherwise engage any Advisor who is an employee of a
Governmental or Regulatory Authority, a foreign official, a member of a foreign
political party, a foreign political candidate, an officer of a public
international organization, or an officer or employee of a PRC state-owned
enterprise.

 

  (c) The Company shall, and shall cause its subsidiaries (including but not
limited to the WFOEs) to, comply with the United States Foreign Corrupt
Practices Act, as amended.

 

  9.15 Tax Matters. The Company shall and shall cause its subsidiaries to (i)
keep books and records that comply with Section 964 and related provisions of
the Code and (ii) make promptly available to each U.S. Investor such books and
records and any and all other

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

information such U.S. Investor may reasonably request for purposes of permitting
such U.S. Investor to comply (or assist any of its owners that is a U.S. Person
to comply) with reporting and other tax obligations and to make (or enable any
of its owners that is a U.S. Person to make) any tax elections in connection
with its investment in the Company. The Company shall (1) determine within 30
calendar days of the end of each taxable year whether the Company and each of
the entities in which the Company owns or proposes to acquire an equity interest
(directly or indirectly) is or may become a passive foreign investment company,
as defined in the Code (“PFIC”) or is or may be classified as a partnership or
branch for US federal income tax purposes, (2) promptly provide each U.S.
Investor with written notice (along with supporting analysis) if it or any of
its subsidiaries becomes a PFIC, or a foreign personal holding company, as
defined in the Code (“FPHC”), in such year, and (3) provide such information as
each U.S. Investor may reasonably request to permit such shareholder to elect to
treat the Company and/or any such entity as a “qualified electing fund” (within
the meaning of Section 1295 of the Code) for US federal income tax purposes. The
Company also agrees to obtain and provide reasonably promptly upon a U.S.
Investor’s request any and all other information deemed necessary by such U.S.
Investor to comply with the provisions of this covenant. The Company shall
consult regularly with TiVo and use commercially reasonable efforts (including
but not limited to making U.S. tax entity elections for it or any of its
subsidiaries and structuring intercompany and other transactions) to minimize
(A) the amount of income that may be taxable to TiVo or to any other U.S.
Shareholder under Subpart F of the Code and (B) adverse U.S. tax consequences to
any U.S. Investor (or to any of its owners that is a U.S. Person) of being or
becoming a direct or indirect shareholder in a PFIC or FPHC if the Company or
any of its subsidiaries is a PFIC or FPHC. For purposes of this section, “U.S.
Investor” means (i) each member of the Company that is a U.S. Person and (ii)
each member of the Company that is an entity treated as a foreign partnership
for U.S. tax purposes, one or more of the partners of which are U.S. Persons
(including, for the avoidance of doubt, SB Asia Infrastructure Fund, L.P.),
“U.S. Person” means each person described in Section 7701(a)(30) of the Code,
and “U.S. Shareholder” means each member of the Company described in Section
951(b) of the Code with respect to the Company or any of its subsidiaries.

 

  9.16 Litigation. Until the Qualified IPO, so long as TiVo Intl II or an
Affiliate [*], the Company shall not (and shall not permit its subsidiaries to),
without the written consent of TiVo Intl II, initiate any formal litigation or
arbitration proceedings, or settle any such litigation or arbitration
proceedings, (i) for an amount exceeding [*], (ii) that is [*], or (iii) that is
[*] provided that, with respect to litigation or arbitration proceedings that
fall within clause (ii) but not clause (i) or clause (iii), TiVo Intl II will
not unreasonably withhold or delay the giving of its consent.

 

  9.17 Further Assurances. The parties agree to use their reasonable best
efforts to ensure that the rights granted under this Agreement are effective and
that the parties hereto enjoy the benefits thereof. The parties will not, by any
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be performed by such party, but will at all times in good faith
assist in the carrying out of all the provisions of this Agreement and in the
taking of all such actions as may be necessary or reasonably requested by the
Person(s) in order to protect the rights of the parties hereunder against
impairment.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

  9.18 Fiscal Year. The Company’s fiscal year will end on December 31 and,
without the prior written consent of TiVo, the Company will not change its
fiscal year.

 

  9.19 Controls. If and for so long as the Company is a consolidated entity of
TiVo, the Company will, at the request of TiVo, (i) establish and maintain
Controls as requested by TiVo from time to time (A) so that all material
information relating to the Company and its subsidiaries is made known to TiVo
and its auditors and (B) to provide reasonable assurance to TiVo regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with the Accounting Standards, and (ii)
cause TiVo and its auditors to have complete access at reasonable times to the
books, records, and other relevant materials of the Company and its
subsidiaries, as well as complete access and cooperation at reasonable times
from personnel of the Company and its subsidiaries, in order to evaluate (A) the
effectiveness of the Controls, (B) all changes in the Controls that have
materially affected, or are reasonably likely to affect, the Company’s or any of
its subsidiaries’ internal control over financial reporting, (C) all significant
deficiencies and material weaknesses in the design or operation of the Controls
which are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information, and (D) all fraud, whether
or not material, that involves management or other employees who have a
significant role in the Controls. In connection with the Company’s and its
subsidiaries’ compliance with this Section 9.19, TiVo agrees to (1) reimburse
the Company for all out-of-pocket costs and expenses incurred by the Company and
its subsidiaries in excess of US$100,000 in any fiscal year of the Company and
(2) commit adequate internal resources to assist the Company in specifying the
design and method of implementation of the Controls.

 

  9.20 Reporting, Disclosure and Other Obligations. The Company will reasonably
cooperate with TiVo (including making information about the Company and its
subsidiaries available to TiVo) to permit TiVo to satisfy the requirements
imposed on it, if any, and to permit TiVo to make any required certifications,
under the Exchange Act, the Securities Act, the Sarbanes-Oxley Act of 2002,
applicable stock exchange rules, and the rules and regulations promulgated under
each of the foregoing, in each case as amended or succeeded and as then in
effect, with respect to the Company and its subsidiaries. It is agreed and
acknowledged that TiVo may be required to publicly disclose financial and other
information related to the Company and its subsidiaries pursuant to such laws,
rules, and regulations, and any such disclosure by TiVo will be deemed exempt
from TiVo’s obligations under Section 9.2(e) and Section 14 hereof; provided
that TiVo will use its reasonable best efforts to limit, to the extent required
by law as advised by counsel, any such disclosure of confidential information
regarding the Company or its subsidiaries and will use its reasonable best
efforts to provide to the Company a copy of such disclosure to the extent it
relates to the Company or any of its subsidiaries at least 48 hours before the
public release of such disclosure. The Company will use its reasonable best
efforts to cause its auditors to consent to the incorporation by reference of
the audit report referred to in Section 9.1(a)(i) in TiVo’s filings under the
Securities Act and under the Exchange Act.

 

29



--------------------------------------------------------------------------------

10. Covenants of the Investors.

 

  10.1 Qualified IPO. If a majority of the whole Board approves in good faith a
Qualified IPO that the Company reasonably believes is likely to be consummated,
each Investor, severally and not jointly, will use all reasonable efforts to
take all reasonable and necessary actions to consummate the Qualified IPO, at
the Company’s sole cost and expense, including but not limited to the approval
of an amendment of the Articles (which amendment of the Articles will provide
that TiVo will be entitled to designate one director on the Board so long as the
License Agreement has not been terminated),, with the effectiveness of such
actions to be made concurrent with the closing of the Qualified IPO; provided
that the foregoing shall not mean that such Investor’s designees on the Board of
Directors are required to vote in favor of the Qualified IPO and shall not be
deemed to require a member of the Board of Directors to vote in any particular
way on any matter and is not intended to influence any vote of the Board of
Directors.

 

  10.2 Support of Company Covenants. Each Investor, severally and not jointly,
agrees to use its reasonable best efforts to cause the Company to satisfy all of
its agreements, obligations and covenants under this Agreement, under the Share
Transfer Agreement, and under the Voting Agreement. By way of clarification but
not limitation, the provisions of Section 15.12 and Section 15.13 hereof, and
the rights and remedies provided thereunder, will apply in the event of any
breach of this Section 10.2. No Investor will be liable for monetary damages
pursuant to this Section 10.2 in excess of an amount equal to such Investor’s
then aggregate capital contributions to the Company.

 

  10.3 No Control. If the Company is aware that any action of the Company or its
Affiliates (including but not limited to the issuance or repurchase of
Securities, the altering of powers, preferences, rights or restrictions
applicable to any class or series of share capital, or any other amendment or
repeal of any provision of the Articles) would have the effect of causing TiVo
together with its Affiliates to (i) own fifty percent (50%) or more of the total
voting power of all outstanding Shares of the Company on an as-converted basis
or (ii) otherwise control the Company or any of its assets, then the Company
will give reasonable prior notice to TiVo so that TiVo may consider the
consequences of such action; provided, however, that in any event if TiVo
requests that the Company take alternative action to avoid such consequences,
then the Company shall use its reasonable best efforts to effect such request
and shall cooperate in good faith with TiVo in examining such alternative
actions.

 

  10.4 TiVo. TiVo agrees to cause TiVo Intl II to comply with its obligations
under this Agreement.

 

11. Investor and Board Voting Requirements.

 

  11.1 Series A and Series B Protective Provisions. Other than in connection
with (and conditioned on the effectiveness of) a Qualified IPO, the Company
shall not (and shall not permit its subsidiaries to), without the written
consent of the holders of a majority of the then outstanding Series A Preferred
Shares (so long as at least 50% of the originally issued Series A Preferred
Shares remain outstanding, As Adjusted) and the holders of a majority of the
then outstanding Series B Preferred Shares (so long as at least 50% of the
originally issued Series B Preferred Shares remain outstanding, As Adjusted),
each voting as a separate class:

 

  (a) amend or waive any provision of the Articles or any similar governance or
charter document;



 

30



--------------------------------------------------------------------------------

  (b) increase or decrease the size of its board of directors or similar
governing body;

 

  (c) sell, transfer, pledge, encumber or otherwise dispose of any ownership
interest of any subsidiary;

 

  (d) engage in any transaction with an Affiliate of the Company, other than a
transaction with a wholly owned subsidiary of the Company;

 

  (e) make any material tax election under any applicable Law, including but not
limited to any entity classification election;

 

  (f) authorize, create, issue or sell (whether by amendment to the Company’s
Memorandum of Association or Articles of Association, by contract, or otherwise)
any share capital or other equity of the Company (including but not limited to
any security convertible into or exercisable for any equity security of the
Company) senior to or on a parity with the Series A Preferred Shares and/or the
Series B Preferred Shares, or that has redemption rights, or amend any existing
class or series of share capital of the Company in such a manner as to make it
senior to or on parity with the Series A Preferred Shares and/or the Series B
Preferred Shares;

 

  (g) declare or make any dividend or other distribution on, or payment in
respect of, any shares of the Company (including but not limited to the
redemption, repurchase or other acquisition of any shares), or set aside a
sinking fund for such purpose, or otherwise apply any assets of the Company
thereto (other than (i) a redemption effective as part of the conversion process
undertaken pursuant to Article 6A(ii)(4)(c) of the Articles, (ii) a redemption
on a Liquidation Event pursuant to Article 6A(ii)(2)(a) of the Articles, and
(iii) repurchases of shares at their original issue price pursuant to agreements
giving the Company the right to repurchase such shares at cost upon the holder
of such shares ceasing to provide services to the Company);

 

  (h) effect any Liquidation Event (as defined in the Articles); or

 

  (i) agree or commit to any of the foregoing.

 

  11.2 Series A Protective Provisions. The Company shall not without the written
consent of the holders of a majority of the Series A Preferred Shares then
outstanding (a) increase or decrease the authorized number of Series A Preferred
Shares or (b) alter or change (whether or not by amalgamation, merger,
consolidation or otherwise) the rights, preferences or privileges of the Series
A Preferred Shares.

 

  11.3 Series B Protective Provisions. The Company shall not without the written
consent of the holders of a majority of the Series B Preferred Shares then
outstanding (a) increase or decrease the authorized number of Series B Preferred
Shares or (b) alter or change (whether or not by amalgamation, merger,
consolidation or otherwise) the rights, preferences or privileges of the Series
B Preferred Shares.

 

  11.4 Unanimous Board Approvals. Other than in connection with (and conditioned
on the effectiveness of) a Qualified IPO, the Company shall not, without the
approval of all of

 

31



--------------------------------------------------------------------------------

the Directors of the Board, (a) declare or make any dividend or other
distribution on, or payment in respect of, any shares of the Company (including
but not limited to the redemption, repurchase or other acquisition of any
shares), or set aside a sinking fund for such purpose, or otherwise apply any
assets of the Company thereto (other than (i) a redemption effective as part of
the conversion process undertaken pursuant to Article 6A(ii)(4)(c) of the
Articles, (ii) a redemption on a Liquidation Event pursuant to Article
6A(ii)(2)(a) of the Articles, and (iii) repurchases of shares at their original
issue price pursuant to agreements giving the Company the right to repurchase
such shares at cost upon the holder of such shares ceasing to provide services
to the Company) or (b) reduce the size of the Board.

 

  11.5 Supermajority Board Approvals. Other than in connection with (and
conditioned on the effectiveness of) a Qualified IPO, the Company shall not (and
shall not permit its subsidiaries to), without the approval of a majority of the
whole Board, provided that such majority includes at least one Series A Director
and one Series B Director:

 

  (a) change its auditors or primary corporate or intellectual property legal
counsel;

 

  (b) materially deviate from the Company’s then current line of business or
approve or extend or materially deviate from or modify the Company’s then
current annual business plan and budget;

 

  (c) make any investment in any partnership, consortium, joint venture or other
enterprise for an amount exceeding [*] (or such greater amount contemplated by
the then current annual business plan and budget approved pursuant to clause (b)
above)or in any partnership, consortium, joint venture or other enterprise
material to the intellectual property rights of the Company or the Series B
Preferred Shares;

 

  (d) incur notes, bonds, debentures, indentures, or other indebtedness for
borrowed money in excess of [*] individually or in the aggregate (or such
greater amount (1) approved by a majority of the whole Board including at least
one Series A Director and one Series B Director and one Common Director or (2)
contemplated by the then current annual business plan and budget approved
pursuant to clause (b) above);

 

  (e) guarantee any third-party obligation;

 

  (f) incur annual capital expenses in excess of [*] (or such greater amount (1)
approved by a majority of the whole Board including at least one Series A
Director and one Series B Director and one Common Director or (2) contemplated
by the then current annual business plan and budget approved pursuant to clause
(b) above);

 

  (g) purchase or sell or pledge assets (including accounts receivable) through
one or a series of related transactions with book or fair market value in excess
of [*] individually or in the cumulative aggregate (or such greater amount (1)
approved by a majority of the whole Board including at least one Series A
Director, one Series B Director and one Common Director or (2) contemplated by
the then current annual business plan and budget approved pursuant to clause (b)
above); provided that, this clause (g) shall not apply to any

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

32



--------------------------------------------------------------------------------

sale/lease-back transactions by the Company of its equipment; provided further
that this clause (g) shall not apply to the sale of assets in the ordinary
course of the Company’s business;

 

  (h) sell, transfer or dispose of any intellectual property rights (provided
that a license in the ordinary course of the Company’s business will not
constitute a sale, transfer or disposition); or

 

  (i) agree or commit to any of the foregoing.

 

  11.6 Majority Board Approval. The Company shall not, without the approval of a
majority of the whole Board:

 

  (a) consummate a Qualified IPO;

 

  (b) authorize, create, issue or sell (whether by amendment to the Company’s
Memorandum of Association or Articles of Association, by contract, or otherwise)
any share capital or other equity of the Company (including but not limited to
any security convertible into or exercisable for any equity security of the
Company);

 

  (c) remove any executive officer; or

 

  (d) agree or commit to any of the foregoing.

 

12. Assignment. This Agreement, and the rights and obligations of an Investor
hereunder, may be transferred or assigned by such Investor only to a Person to
which Shares of the Company are properly transferred by such Investor pursuant
to the Share Transfer Agreement, but only to the extent of such transfer, and
provided that such Person executes and delivers to the Company a Joinder
Agreement in the form of Exhibit A agreeing to become a party to this Agreement
and bound by its terms and conditions. Except as otherwise provided herein, this
Agreement and the rights and obligations of a party hereunder shall inure to the
benefit of, and be binding upon, such party and its permitted transferees,
successors, assigns, heirs, legatees, distributes and transferees by operation
of law, whether or not such person has become a party to this Agreement or has
agreed in writing to join herein. Upon the effectiveness of any permitted
transfer, Schedule 1 attached hereto will be updated to reflect the then-current
list of parties that hold Series A Preferred Shares and/or Common Shares
issuable upon conversion thereof, Schedule 2 attached hereto will be updated to
reflect the then-current list of parties that hold Series B Preferred Shares
and/or Common Shares issuable upon conversion thereof, and the permitted
transferee shall be deemed a Series A Holder or Series B Holder, as applicable,
under this Agreement. In addition to the foregoing restrictions, the
Registration rights under Sections 4 and 5 may be assigned by any Holder only to
(a) a transferee or assignee who, giving effect to such transfer or assignment,
will hold Registrable Securities representing at least 5% of the total
outstanding Shares of the Company on an as-converted basis (As Adjusted) and (b)
an Affiliate of such transferring Holder.

 

13. Termination of Rights.

 

  13.1 The right to cause the Company to Register securities granted under
Sections 4 and 5, and the right to receive notices pursuant to Sections 4 and 5,
shall terminate, as to any Holder, at such time as all Registrable Securities
held by such Holder can be sold in any three (3) month period without
registration under Rule 144.

 

33



--------------------------------------------------------------------------------

  13.2 The covenants set forth in Sections 2, 9 (except for Section 9.10), 10
and 11 shall terminate on a Qualified IPO.

 

14. Confidentiality. The parties agree, severally and not jointly, to keep
confidential the terms and conditions of this Agreement and shall not disclose
the foregoing to any third party; provided that a party shall be permitted to
disclose the foregoing (a) to such party’s investors, investment bankers,
accountants, legal counsel, and bona fide prospective investors and lenders, in
each case only where such Persons are under strict non-disclosure and non-misuse
obligations imposed by agreement or applicable Law, (b) to the limited extent
required by applicable Law in which case reasonable best efforts to consult with
TiVo and the Company will be made prior to any such release or public statement
to enable either to seek a protective order or otherwise prevent such
disclosure, or (c) to the extent such information is already in the public
domain through no fault of the party making such disclosure (with all Investors
that are Affiliates of each other deemed a single party for purposes hereof)
provided that if the Board determines in good-faith that such information is not
in the public domain and gives written notice thereof to the Investors, then
such information will be deemed not in the public domain.

 

15. Miscellaneous.

 

  15.1 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. With respect to the
registration of any securities in the United States pursuant to Sections 4
through 8, such matters shall also be governed by, and construed in accordance
with, relevant United States federal Law, as applicable.

 

  15.2 Dispute Resolution. Any dispute among the parties and arising out of or
relating to this Agreement will be resolved in accordance with the procedures
specified in this Section. The parties intend that these provisions will be
valid, binding, enforceable, exclusive and irrevocable and will survive any
termination of this Agreement.

 

  (a) Notification and Negotiation. Upon any dispute arising out of or relating
to this Agreement (including but not limited to its application, interpretation,
or any alleged breach hereunder), the party raising the dispute will give
written notice to the other parties to the dispute describing the nature of the
dispute following which the parties to such dispute shall attempt for a period
of 10 business days to resolve such dispute by negotiation between executives
who have authority to settle such dispute. All such negotiations shall be
confidential and treated as compromise and settlement negotiations for purposes
of any applicable rules of evidence. The statute of limitations applicable to
the commencement of a lawsuit shall apply to the commencement of an arbitration
hereunder, except that no defenses will be available based upon the passage of
time during any such negotiation. Regardless of the foregoing, a party shall
have the right to seek immediate injunctive relief pursuant to clause (c)
without regard to any such 10-day negotiation period.

 

  (b) Choice of Arbitral Forum and Rules: If the parties are unable to resolve
their dispute pursuant to paragraph (a), such dispute shall be submitted to
final and binding arbitration under the Rules of Arbitration of the
International Chamber of Commerce (the “ICC Rules”). Any such arbitration shall
be conducted in San Jose, California before a single arbitrator of American
citizenship and with

 

34



--------------------------------------------------------------------------------

substantial experience in resolving intellectual property and joint venture
disputes under United States Laws, and who shall be appointed in accordance with
the ICC Rules. At the written request of the Claimant in its Request for
Arbitration, the arbitration shall be conducted on a “fast track” basis with the
following expedited deadlines: the Respondent(s) shall have fifteen (15) days
from receipt of the Request from the Secretariat of the ICC to file an Answer
and any Counterclaim(s); the Claimant(s) shall have fifteen (15) days from the
receipt of any Counterclaim to file a Reply; any party’s challenge to an
arbitrator must be submitted to the ICC within fifteen (15) days of that party’s
receipt of the notification of the appointment of the arbitrator, or within
fifteen (15) days from the date the challenging party was informed of the facts
on which such challenge is based if such date is subsequent to the receipt of
such notification; the Arbitrator shall transmit the Terms of Reference to the
ICC’s International Court of Arbitration (the “Court”) within 21 days of the
Arbitrator’s receipt of the file from the Secretariat; and, in recognition of
the urgency of the matter and likelihood of irreparable harm, the Arbitrator
shall submit the draft Award to the Court as expeditiously as possible and
subject to the time limits set forth in Article 24 of the ICC Rules.

 

  (c) Temporary or Injunctive Relief: Notwithstanding the parties’ agreement to
submit all disputes to final and binding arbitration before the ICC, the parties
shall have the right to seek and obtain temporary or preliminary injunctive
relief in any court of competent jurisdiction, provided, however, that any such
action brought in the United States shall be filed exclusively in the United
States District Court for the Southern District of New York, and the parties
hereby irrevocably consent to the personal jurisdiction of such court and waive
any objections to the jurisdiction of, or venue in, that forum. Such courts
shall have authority to, among other things, grant temporary or provisional
injunctive relief (with such relief effective until the arbitrator has rendered
a final award) in order to protect any party’s rights under this Agreement or
its intellectual property rights.

 

  (d) Confirming the Award and Enforcing Judgment: The United States District
Court for the Southern District of New York shall have exclusive jurisdiction
within the United States to confirm any award issued by the arbitrator. Any
arbitration award may also be confirmed and enforced in any court of competent
jurisdiction outside of the United States.

 

  (e) Confidential Proceedings. Except as may be necessary to enter judgment
upon the award or to the extent required by applicable Law, all claims, defenses
and proceedings (including, without limiting the generality of the foregoing,
the existence of the dispute and the fact that there is an arbitration
proceeding) shall be treated in a confidential manner by the arbitrator, the
parties and their counsel, and each of their agents, employees and all others
acting on behalf of or in concert with them. Without limiting the generality of
the foregoing, no one shall divulge to any Person not directly involved in the
arbitration the contents of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law. Any dispute relating to the arbitration
hereunder (including, without limiting the generality of the foregoing, to
prevent or compel arbitration or to confirm, correct, vacate or otherwise
enforce an arbitration award) shall be filed under seal with the court, to the
extent permitted by applicable Law.

 

35



--------------------------------------------------------------------------------

  (f) Waiver of Jury Trial. THE PARTIES HEREBY AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.

 

  15.3 Counterparts and Facsimile Execution. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Any counterpart or
other signature delivered by facsimile shall be deemed for all purposes as being
a good and valid execution and delivery of this Agreement by that party.

 

  15.4 Headings. The headings of the Sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.

 

  15.5 Notices. Any notice required or permitted pursuant to this Agreement
shall be given in writing and shall be given either personally or by sending it
by next-day or second-day courier service, fax, electronic mail or similar means
to the address as shown below the signature of such party on the signature page
of this Agreement (or at such other address as such party may designate by 15
days’ advance written notice to the other parties to this Agreement given in
accordance with this Section). Where a notice is sent by next-day or second-day
courier service, service of the notice shall be deemed to be effected by
properly addressing, pre-paying and sending by next-day or second-day service
through an internationally-recognized courier a letter containing the notice,
with a confirmation of delivery, and to have been effected at the expiration of
two days after the letter containing the same is sent as aforesaid. Where a
notice is sent by fax or electronic mail, service of the notice shall be deemed
to be effected by properly addressing, and sending such notice through a
transmitting organisation, with a written confirmation of delivery, and to have
been effected on the day the same is sent as aforesaid.

 

  15.6 Waiver; Amendment. The waiver of any right, power or remedy under this
Agreement requires only the written consent of the party waiving such right,
power or remedy. Any provision of this Agreement may be amended only by a
written instrument signed by (a) the Company, (b) the holders of a majority of
the Common Shares issued, or issuable, upon conversion of the originally issued
Series A Preferred Shares then held by the Series A Holders, and (c) the holders
of a majority of the Common Shares issued, or issuable, upon conversion of the
originally issued Series B Preferred Shares then held by the Series B Holders.
Regardless of the foregoing, no such amendment or waiver shall be required for
the Company to amend this Agreement solely for the purposes of adding an
Investor as a party to this Agreement and to be included in the applicable
schedule hereto. Any amendment or waiver effected in accordance with this
Section shall be binding upon each Investor and the Company.

 

36



--------------------------------------------------------------------------------

  15.7 No Waiver. Failure to insist upon strict compliance with any of the
terms, covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right, power or remedy hereunder at any
one or more times be deemed a waiver or relinquishment of such right, power or
remedy at any other time or times.

 

  15.8 Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be valid, legal, and enforceable under all
applicable Laws. If, however, any provision of this Agreement shall be invalid,
illegal, or unenforceable under any such applicable Law in any jurisdiction, it
shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such Law, or, if for any reason it is not deemed so modified, it
shall be invalid, illegal, or unenforceable only to the extent of such
invalidity, illegality, or limitation on enforceability without affecting the
remaining provisions of this Agreement, or the validity, legality, or
enforceability of such provision in any other jurisdiction.

 

  15.9 Entire Agreement. This Agreement constitutes the entire agreement among
the Company and the Investors relative to the subject matter of this Agreement.
This Agreement replaces and supersedes all prior written or oral agreements,
statements, correspondence, negotiations and understandings by and among the
parties with respect to the matters covered by it.

 

  15.10 No Presumption. The parties acknowledge that each party has been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any applicable Law that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived. If any claim
is made by a party relating to any conflict, omission or ambiguity in the
provisions of this Agreement, no presumption or burden of proof or persuasion
will be implied because this Agreement was prepared by or at the request of any
party or its counsel.

 

  15.11 Further Assurance. Each party agrees to cooperate fully with the other
parties, to take such actions, to execute such further instruments, documents
and agreements, and to give such further written assurances, as may be
reasonably requested by any other party to evidence and reflect the transactions
described herein and contemplated hereby, and to carry into effect the intents
and purposes of this Agreement.

 

  15.12 Rights Cumulative. Each and all of the various rights, powers and
remedies of a party hereto will be considered to be cumulative with and in
addition to any other rights, powers and remedies which such party may have at
Law or in equity in the event of the breach of any of the terms of this
Agreement. The exercise or partial exercise of any right, power or remedy will
neither constitute the exclusive election thereof nor the waiver of any other
right, power or remedy available to such party.

 

  15.13 Specific Performance. Each of the parties acknowledges and agrees that
the other parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the parties agrees that
the other parties will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof.

 

37



--------------------------------------------------------------------------------

  15.14 Relationship. The parties intend that no partnership or joint venture is
created hereby, that no party hereto will be a partner or joint venturer of any
other party hereto for any purposes, and that this Agreement will not be
construed to the contrary.

 

  15.15 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective permitted successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

  15.16 Interpretation. Unless a provision hereof expressly provides otherwise:
(i) the term “or” is not exclusive; (ii) words in the singular include the
plural, and words in the plural include the singular; (iii) the terms “herein,”
“hereof,” and other similar words refer to this Agreement as a whole and not to
any particular section, subsection, paragraph, clause, or other subdivision;
(iv) the term “including” will be deemed to be followed by “, but not limited
to,”; (v) the masculine, feminine, and neuter genders will each be deemed to
include the others; (vi) the terms “shall,” “will,” and “agrees” are mandatory,
and the term “may” is permissive; and (vii) the term “day” means “calendar day”
unless the term “business day” is expressly used.

 

[Remainder of Page Intentionally Left Blank]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

THE COMPANY

 

TGC, INC.

By:

 

/s/ Ta-Wei Chien

--------------------------------------------------------------------------------

Name:

 

Ta-Wei Chien

Title:

 

Chairman and Chief Executive Officer

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail

 

 

--------------------------------------------------------------------------------

With a copy to:

Shearman & Sterling LLP

1080 Marsh Road

Menlo Park, California 94025

U.S.A.

Attention: Carmen Chang, Esq.

Tel: 650-838-3600

Fax: 650-838-3699

E-mail: carmen.chang@shearman.com

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

TGC INVESTMENT LIMITED

By:

 

/s/ Kong-Yeu Han

--------------------------------------------------------------------------------

Name:

 

Kong-Yeu Han

Title:

 

Director

Address:

 

[*]

Tel:

 

[*]

Fax:

 

 

--------------------------------------------------------------------------------

E-mail:

 

[*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

/s/ Ming Kang Hsu

--------------------------------------------------------------------------------

Name:

 

Ming Kang Hsu

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

CHAIN BRIGHT LTD.

By:

 

/s/ Wang Shu-Lan

--------------------------------------------------------------------------------

Name:

 

Wang Shu-Lan

Title:

 

Chief Financial Officer

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

[*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

D-LINK CORPORATION

By:

 

/s/ A.P. Chen

--------------------------------------------------------------------------------

Name:

 

A.P. Chen

Title:

 

CFO

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

[*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

ALPHA NETWORKS INC.

By:

 

/s/ Harrison Chang

--------------------------------------------------------------------------------

Name:

 

Harrison Chang

Title:

 

V.P. Finance and Admin. Center

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

[*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

TSC VENTURE CAPITAL CORPORATION

By:

 

/s/ Shang Tg Chan

--------------------------------------------------------------------------------

Name:

 

Shang Tg Chan

Title:

 

Chairman

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

SB ASIA INFRASTRUCTURE FUND, L.P.

By:

 

/s/ Andrew Y. Yan

--------------------------------------------------------------------------------

Name:

 

Andrew Y. Yan

Title:

 

Authorized Signatory

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

[*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

MOBIUS TECHNOLOGY VENTURES VI L.P.

By:

 

/s/ Greg Galanos

--------------------------------------------------------------------------------

Name:

 

Greg Galanos

Title:

 

Executive Managing Director

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

[*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

SOFTBANK U.S. VENTURES FUND VI L.P.

By:

 

/s/ Greg Galanos

--------------------------------------------------------------------------------

Name:

 

Greg Galanos

Title:

 

Executive Managing Director

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

[*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

MOBIUS TECHNOLOGY VENTURES ADVISORS FUND VI L.P.

By:

 

/s/ Greg Galanos

--------------------------------------------------------------------------------

Name:

 

Greg Galanos

Title:

 

Executive Managing Director

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

[*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

MOBIUS TECHNOLOGY VENTURES SIDE
FUND VI L.P.

By:

 

/s/ Greg Galanos

--------------------------------------------------------------------------------

Name:

 

Greg Galanos

Title:

 

Executive Managing Director

Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

[*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

NEW ENTERPRISE ASSOCIATES 10, L.P.

By:

 

NEA Partners 10, L.P., its General Partner

By:

 

/s/ Eugene A. Trainor, III

--------------------------------------------------------------------------------

Name:

 

Eugene A. Trainor, III

Title:

 

Administrative General Partner &

   

Chief Operating Officer

Address:

 

[*]

Tel:

 

 

--------------------------------------------------------------------------------

Fax:

 

 

--------------------------------------------------------------------------------

E-mail:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES A HOLDER

 

WK TECHNOLOGY FUND WK TECHNOLOGY FUND IV WK TECHNOLOGY FUND V WK TECHNOLOGY FUND
VI WK TECHNOLOGY FUND VII WK TECHNOLOGY FUND VIII WK GLOBAL INVESTMENT LIMITED
WK GLOBAL INVESTMENT II LIMITED WK GLOBAL INVESTMENT III LIMITED

By:

 

/s/ Eric Wang

--------------------------------------------------------------------------------

Name:

 

Eric Wang

Title:

 

Authorized Signatory

Legal Address:

 

[*]

Mailing Address:

 

[*]

Tel:

 

[*]

Fax:

 

[*]

E-mail:

 

[*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

SERIES B HOLDER

 

TIVO INTL II, INC.

By:

 

/s/ Mike Ramsay

--------------------------------------------------------------------------------

Name:

 

Mike Ramsay

Title:

 

President and Chief Executive Officer

Address:

 

2160 Gold Street

   

P.O. Box 2160

   

Alviso, California 95002

   

U.S.A.

   

Attention: General Counsel

Tel:

 

408-519-9311

Fax:

 

408-519-5333

E-mail:

 

mattz@tivo.com

With copies to:

Maples and Calder, Attorneys-at-Law

Ugland House

P.O. Box 309

George Town, Grand Cayman

Cayman Islands, British West Indies

Attention: Julian Reddyhough

Tel: 345-949-8066

Fax: 345-949-8080

E-mail: Julian.Reddyhough@maplesandcalder.com

and

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, California 94025

U.S.A.

Attention: Howard H. Chao, Esq.

Tel: 650-473-2600

Fax: 650-473-2601

E-mail: hchao@omm.com

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

TIVO INC.

 

By:

 

/s/ Mike Ramsay

--------------------------------------------------------------------------------

Name:

 

Mike Ramsay

Title:

 

President and Chief Executive Officer

Address:

 

2160 Gold Street

   

P.O. Box 2160

   

Alviso, California 95002

   

U.S.A.

   

Attention: General Counsel

Tel:

 

408-519-9311

Fax:

 

408-519-5333

E-mail:

 

mattz@tivo.com

With copies to:

Maples and Calder, Attorneys-at-Law

Ugland House

P.O. Box 309

George Town, Grand Cayman

Cayman Islands, British West Indies

Attention: Julian Reddyhough

Tel: 345-949-8066

Fax: 345-949-8080

E-mail: Julian.Reddyhough@maplesandcalder.com

and

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, California 94025

U.S.A.

Attention: Howard H. Chao, Esq.

Tel: 650-473-2600

Fax: 650-473-2601

E-mail: hchao@omm.com

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Schedule 1

 

HOLDERS OF SERIES A PREFERRED SHARES

 

TGC Investment Limited

Ming Kang Hsu

Chain Bright Ltd.

D-Link Corporation

Alpha Networks Inc.

TSC Venture Capital Corporation

SB Asia Infrastructure Fund, L.P.

Mobius Technology Ventures VI L.P.

SOFTBANK U.S. Ventures Fund VI L.P.

Mobius Technology Ventures Advisors Fund VI L.P.

Mobius Technology Ventures Side Fund VI L.P.

New Enterprise Associates 10, L.P.

WK Technology Fund

WK Technology Fund IV

WK Technology Fund V

WK Technology Fund VI

WK Technology Fund VII

WK Technology Fund VIII

WK Global Investment Limited

WK Global Investment II Limited

WK Global Investment III Limited

 

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Schedule 2

 

HOLDERS OF SERIES B PREFERRED SHARES

 

TiVo Intl II, Inc.

 

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Exhibit A

 

JOINDER AGREEMENT

 

By executing and delivering this Joinder Agreement (this “Joinder”), the
undersigned (the “Investor”) hereby becomes a party to, and irrevocably agrees
to be bound by and comply with, the provisions of the Investor Rights Agreement
of TGC, Inc., an exempted company incorporated under the Companies Law (2004
Revision) of the Cayman Islands (the “Company”), dated August 9, 2004, as it may
be amended from time to time, as a: (check as applicable): [            ] Series
A Holder, or [            ] Series B Holder.

 

The Investor agrees, both before and after the date hereof (i) to use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, proper or advisable, to consummate
and make effective the transaction contemplated by this Joinder, (ii) to execute
any documents, instruments or conveyances of any kind which may be reasonably
necessary or advisable to carry out the transaction contemplated hereunder, and
(iii) to cooperate with the Company in connection with the foregoing.

 

Accordingly, the undersigned has executed and delivered this Joinder as of
                 ,             .

 

SHAREHOLDER

 

If individual:

 

 

--------------------------------------------------------------------------------

   

Name

 

 

--------------------------------------------------------------------------------

   

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Tel:

 

 

--------------------------------------------------------------------------------

   

Fax:

 

 

--------------------------------------------------------------------------------

If entity:

 

 

--------------------------------------------------------------------------------

   

By:

 

 

--------------------------------------------------------------------------------

   

Name

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

   

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Tel:

 

 

--------------------------------------------------------------------------------

   

Fax:

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED and ACCEPTED:

TGC, Inc.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------